             Case 1:18-cv-00476-JKB Document 56-3 Filed
Deposition of Talatha Sherrill
                                                        08/02/19 Page 1 of 128
                                                      Talatha Sherrill v. Deputy Joseph Cunningham, et al.

   1                     IN THE UNITED STATES DISTRICT COURT
   2                               FOR THE DISTRICT OF MARYLAND
   3

   4       TALATHA SHERRILL,                                   :
   5                             Plaintiff                     :
   6              vs.                                          :
   7       DEPUTY JOSEPH CUNNINGHAM, :                               CIVIL ACTION NUMBER:
   8       et al.                                              :     1:18-CV-00476-JKB
   9                             Defendants                    :
 10                                     --------------------
 11

 12                         Deposition of TALATHA SHERRILL, taken on
 13        Monday, March 18, 2019, at 9:30 a.m., at Downs
 14        Collins, 20 South Charles Street, Baltimore,
 15        Maryland, before Linda A. Crockett, Notary
 16        Public.
 17

 18                                     --------------------
 19

 20        Reported by:
 21        Linda A. Crockett

CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                         Page: 1
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
             Case 1:18-cv-00476-JKB Document 56-3 Filed
Deposition of Talatha Sherrill
                                                        08/02/19 Page 2 of 128
                                                      Talatha Sherrill v. Deputy Joseph Cunningham, et al.

   1       APPEARANCES:
   2

   3                             JASON G. DOWNS, ESQUIRE
   4                             Downs Collins, P.A.
   5                             20 South Street, Suite 901
   6                             Baltimore, Maryland 21201
   7                             (410) 462-4529
   8                                On behalf of the Plaintiff
   9

 10

 11                              KEVIN KARPINSKI, ESQUIRE
 12                              Karpinski, Colaresi & Karp, P.A.
 13                              120 East Baltimore Street, Suite 1850
 14                              Baltimore, Maryland 21202
 15                              (410) 727-5000
 16                                 On behalf of the Defendants
 17

 18

 19

 20

 21

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                          Page: 2
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
             Case 1:18-cv-00476-JKB Document 56-3 Filed
Deposition of Talatha Sherrill
                                                        08/02/19 Page 3 of 128
                                                      Talatha Sherrill v. Deputy Joseph Cunningham, et al.

   1                               T H E           P R O C E E D I N G S
   2                                - - - - - - - - - - - - -
   3                                               STIPULATIONS
   4       It is stipulated and agreed by and between
   5       counsel for the respective parties that the
   6       reading and signing of this deposition by the
   7       witness is hereby not waived.
   8                                - - - - - - - - - - - - -
   9                                        TALATHA SHERRILL,
 10        first duly sworn to tell the truth, the whole
 11        truth, and nothing but the truth, testified as
 12        follows:
 13                              EXAMINATION BY MR. KARPINSKI:
 14                     Q.       Would you please state your full name
 15        for the record?
 16                     A.       Talatha Danielle Sherrill.
 17                     Q.       Ms. Sherrill, have you given a
 18        deposition before?
 19                     A.       No.
 20                     Q.       Well, let me start off with some
 21        preliminary stuff.                        My name is Kevin Karpinski.
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                       Page: 3
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208     Facsimile (410) 821-4889
             Case 1:18-cv-00476-JKB Document 56-3 Filed
Deposition of Talatha Sherrill
                                                        08/02/19 Page 4 of 128
                                                      Talatha Sherrill v. Deputy Joseph Cunningham, et al.

   1       I represent the defendants in the case that you
   2       have pending in the United States District Court
   3       for the District of Maryland.                                We're here to take
   4       your deposition today, which you can see a court
   5       reporter is here, and I'm going to ask you some
   6       questions and my questions and your answers are
   7       going to be taken down by the court reporter.
   8                             It is important that you give audible
   9       responses to all of my questions, although we can
 10        communicate with hand gestures and nodding of the
 11        head and things of that sort.
 12                              The court reporter is taking down
 13        everything that is said.                           And we want to make her
 14        job as easy as possible, and that's to go ahead
 15        make sure we give a verbal response.
 16                              If I ask you a question that you don't
 17        understand, it's probably because the question
 18        doesn't make any sense, so you should just tell
 19        me you don't understand the question, and I'll
 20        try and make it clear.
 21                              It's important that we do not speak over
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                          Page: 4
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
             Case 1:18-cv-00476-JKB Document 56-3 Filed
Deposition of Talatha Sherrill
                                                        08/02/19 Page 5 of 128
                                                      Talatha Sherrill v. Deputy Joseph Cunningham, et al.

   1       each other, so if you would be so kind as to let
   2       me finish my question before you begin to answer,
   3       I certainly will extend the same courtesy to you.
   4                             This is not an endurance test.                        If you
   5       need a break at any time during the deposition,
   6       just let know me, and we can take a break.
   7                             Do you understand?
   8                    A.       Yes, I do.
   9                    Q.       Are you taking any medications today
 10        that would affect your ability to understand my
 11        questions and to provide full and complete and
 12        accurate answers to them?
 13                     A.       No, nothing.
 14                     Q.       Do you have any nicknames or aliases
 15        that you go by?
 16                     A.       T.
 17                     Q.       Is that a family nickname?                       How did you
 18        get the nickname?
 19                     A.       It's a nickname.                 It's an abbreviation
 20        of my name.
 21                     Q.       What is your current age?
CRC Salomon, Inc.                     www.crcsalomon.com - info@crcsalomon.com                        Page: 5
Office (410) 821-4888                  2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
             Case 1:18-cv-00476-JKB Document 56-3 Filed
Deposition of Talatha Sherrill
                                                        08/02/19 Page 6 of 128
                                                      Talatha Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       This is the terrible.                    43.
   2                    Q.       Always the toughest question.                       What is
   3       your current address?
   4                    A.       65 Griffith Lane, G-R-I-F-F-I-T-H,
   5       Manchester, Pennsylvania 17345.
   6                    Q.       How long are you lived at that address?
   7                    A.       About maybe eight months, nine months.
   8                    Q.       And who lives with you at that address?
   9                    A.       My husband and my daughter.
 10                     Q.       And what's your husband's name?
 11                     A.       Michael.
 12                     Q.       And your daughter's name?
 13                     A.       Teacora, T-E-A-C-O-R-A.
 14                     Q.       And where did you live prior to
 15        Manchester?
 16                     A.       2714 Green Road in Baldwin, Maryland
 17        21013.
 18                     Q.       How long did you live at that address?
 19                     A.       About five years.
 20                     Q.       Who lived with you at that address?
 21                     A.       My husband and my daughter.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                          Page: 6
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
             Case 1:18-cv-00476-JKB Document 56-3 Filed
Deposition of Talatha Sherrill
                                                        08/02/19 Page 7 of 128
                                                      Talatha Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       You've been married one time?
   2                    A.       Yes.
   3                    Q.       And you have one daughter; is that
   4       correct?
   5                    A.       Yes.
   6                    Q.       Walk me through, please, your
   7       educational background.
   8                    A.       I graduated from Dunbar High School.
   9                    Q.       Dunbar High School in Baltimore?
 10                     A.       Yes.
 11                     Q.       Were you born --
 12                     A.       Born and raised in Baltimore.
 13                     Q.       What year did you graduate from Dunbar?
 14                     A.       `93.    And I went to -- attended Drexel
 15        University in Philadelphia.                              From there I went to
 16        University of Maryland in Baltimore County.                                          I
 17        did not obtain degrees.
 18                     Q.       What year did you graduate from Drexel?
 19                     A.       I did not.         I did not obtain a degree.
 20                     Q.       From Drexel?
 21                     A.       No, I did not.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                          Page: 7
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
             Case 1:18-cv-00476-JKB Document 56-3 Filed
Deposition of Talatha Sherrill
                                                        08/02/19 Page 8 of 128
                                                      Talatha Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       What years did you attend Drexel?
   2                    A.       `93 to `95.          Then from there I attended
   3       University of Maryland Baltimore County.                                      But I
   4       did not finish.                  I didn't complete the degree.
   5                    Q.       How close were you to completing your
   6       degree?
   7                    A.       Maybe a year off.
   8                    Q.       What was your desired degree?
   9                    A.       At the time, I was pre med.
 10                     Q.       Any educational experience beyond your
 11        time at Drexel and University of Maryland
 12        Baltimore?
 13                     A.       I pursued psychology after University of
 14        Maryland.               That would be at Strayer University,
 15        but I didn't finish.
 16                     Q.       When you say you pursued psychology,
 17        what do you mean by that?
 18                     A.       I changed my major.
 19                     Q.       Okay.    And you took classes with a goal
 20        towards getting a degree in psychology?
 21                     A.       Yes, yes.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                          Page: 8
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
             Case 1:18-cv-00476-JKB Document 56-3 Filed
Deposition of Talatha Sherrill
                                                        08/02/19 Page 9 of 128
                                                      Talatha Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       But if I'm correct, what you're telling
   2       me is you did not obtain that degree?
   3                    A.       I did not obtain that.
   4                    Q.       Any other post high school education
   5       that you had?
   6                    A.       I have a -- I'm a licensed aesthetician
   7       in the State of Maryland.
   8                    Q.       And what exactly does one do in that
   9       vocation?
 10                     A.       Facials.
 11                     Q.       Do you hold any certificates or
 12        licenses?
 13                     A.       I do for -- with the State of Maryland
 14        as an aesthetician, and I have certification in
 15        early childhood education.
 16                     Q.       What was the process to become certified
 17        in early childhood education?
 18                     A.       Very short.          I was an in-home day care
 19        provider.
 20                     Q.       Any other post high school education or
 21        certifications that we haven't talked about?
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                          Page: 9
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 10 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       I don't think so.
   2                    Q.       Are you currently employed?
   3                    A.       I currently do have my own business as a
   4       psychiatric rehabilitation counselor.                                   I have a
   5       PRP that I run, and I have certifications.
   6       Forgot about that.                     Certifications through the
   7       State of Maryland as a psychiatric rehabilitation
   8       counselor running a program.                               So it's called PRP.
   9                    Q.       That's the name of your program?
 10                     A.       It's called Parents on Patrol.                        It's a
 11        psychiatric rehabilitation program.
 12                     Q.       I'm familiar with sort of your
 13        employment history.                      So I would assume that you
 14        have some sort of a certification from the State
 15        of Maryland or from some other state?
 16                     A.       Yes, I have licensing.
 17                     Q.       In what field?
 18                     A.       From the Office of Health Care Quality
 19        Assurance.
 20                     Q.       And when did you obtain your license?
 21                     A.       Through the State of Maryland, you have
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 10
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 11 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       to apply for the licensing, go through -- if
   2       you're asking if there's a specific license
   3       geared toward an individual, no, there is not.
   4                    Q.       Actually I asked when you obtained your
   5       license.
   6                    A.       Oh, when?        I thought you said where.
   7       I'm sorry.               It was July 2017.
   8                    Q.       And what was the process by which you
   9       obtained your license?
 10                     A.       The process, there are inspections, your
 11        history, clinical background, and my relationship
 12        with the clinician, which is basically what the
 13        license is based on, it's basically based on
 14        having a licensed clinician.                               I just run it.
 15                     Q.       So you have a licensed clinician and you
 16        run the program?
 17                     A.       I'm just the owner.
 18                     Q.       You're just the owner?
 19                     A.       Yes.
 20                     Q.       Parents on Patrol, where is that
 21        located?
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 11
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 12 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       In Aberdeen, Maryland, 8 Howard Street,
   2       Aberdeen, Maryland.
   3                    Q.       And you've been doing that since 2017?
   4                    A.       Yes.
   5                    Q.       When you say you're just the owner, what
   6       do you do on a day-to-day basis?
   7                    A.       Sometimes I see clients.
   8                    Q.       Do you work every day?
   9                    A.       No.
 10                     Q.       How many days a week do you work?
 11                     A.       Maybe one.
 12                     Q.       Do you have any other jobs that you have
 13        other than this?
 14                     A.       No.
 15                     Q.       Any particular reason that you don't
 16        have any other jobs, or is that just a choice
 17        that you're just the owner of this business?
 18                     A.       Should I have another job?
 19                     Q.       Well, no, not necessarily.
 20                     A.       Okay.
 21                     Q.       So it's of your own choice, there are no
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                     Page: 12
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208    Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 13 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       limitations that you have, you've just chosen not
   2       to have another job, you're happy being the
   3       owner?
   4                    A.       Can you be a little bit more explicit in
   5       your questioning?
   6                    Q.       Sure.    You are working, you said,
   7       basically one day a week.                            My question is:              Do
   8       you have some limitation that would prevent you
   9       from working more than one day a week?
 10                     A.       Absolutely, absolutely.
 11                     Q.       What is that?
 12                     A.       Psychologically, I am not able to handle
 13        the issues that come with being a mental health
 14        counselor at this time.
 15                     Q.       And explain to me as fully and
 16        completely as you can why you don't feel that
 17        you're capable of handling the duties of a mental
 18        health counselor at this time?
 19                              MR. DOWNS:         Objection to the breath of
 20        the question being overbroad.                                You can answer it,
 21        if you can.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 13
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 14 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       A lot of the mental health issues that
   2       my clients deal with are triggering for me, and
   3       most of my clientele are located in Cecil County,
   4       Maryland, and Harford County, Maryland, and it
   5       does not suit me well to take the road back and
   6       forth, being the events that happened some years
   7       ago, three years ago, in Cecil County.
   8                    Q.       Can you explain to me when you say
   9       the -- when you say there are things that your
 10        clients have that are triggering to you, what do
 11        you mean by that?
 12                     A.       Some of them deal with PTSD, and that's
 13        one of the issues that I deal with.                                  And quite
 14        frankly traveling back and forth on the road with
 15        the constant worry that an officer is following
 16        me or I'll get stopped, I prefer to stay home.
 17                     Q.       Where did you work prior to your current
 18        ownership interest in Parents on Patrol?
 19                     A.       With My Family Services which was also a
 20        PRP program.
 21                     Q.       What does that stand for?
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 14
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 15 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       Psychiatric Rehabilitation Program.
   2                    Q.       And what sort of services would you
   3       provide for this psychiatric rehabilitation
   4       program?
   5                    A.       Psychiatric rehabilitation counselor,
   6       the same type of thing that I do in my own
   7       business.
   8                    Q.       I guess one of the questions that I
   9       apologize for not being more educated on is I
 10        assume there must be some sort of a certification
 11        process to become a counselor.                                 Am I incorrect in
 12        that assumption?
 13                     A.       There are training hours, but it's --
 14        we're not therapists.                        So we work with
 15        therapists, and we assist clients in their daily
 16        living skills to be more functional within their
 17        mental health needs.
 18                     Q.       So can you explain to me, for example,
 19        when you worked for Win Team what your duties and
 20        responsibilities would be?
 21                     A.       I would personally see clients in their
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 15
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 16 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       home to make sure that they were being compliant
   2       to state regulations based on their therapeutic
   3       directives from their psychiatrist or therapist.
   4                    Q.       How would you go about determining
   5       whether they're compliant?
   6                    A.       There's a close relationship with the
   7       patient or client's therapist or psychiatrist.
   8                    Q.       You had that job for approximately two
   9       years?
 10                     A.       Yes.
 11                     Q.       Why did you stop working for Win Team?
 12                     A.       January 14, 2016, I was in the incident
 13        with the officers in Cecil County, and I was not
 14        able to work after that point, a broken elbow.
 15                     Q.       So did you leave employment with Win
 16        Team, or were you separated from employment?
 17                     A.       I left employment.
 18                     Q.       Did you leave employment as of January
 19        14, 2016?
 20                     A.       No.      I did not.             I believe it was in
 21        June I was not able to return.
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                     Page: 16
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208    Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 17 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       Did you do any work from January to
   2       June?
   3                    A.       I did not.         I was incapacitated with a
   4       broken elbow.                 I had hard cast.                  There was talk
   5       of surgery, and I had months of physical therapy.
   6       I'm right-handed, and I could not do the
   7       reporting as far as writing progress notes.
   8                    Q.       Your elbow, was it ever in a cast?
   9                    A.       Yes.
 10                     Q.       A hard cast?
 11                     A.       Yes.
 12                     Q.       When was your elbow in a hard cast?
 13                     A.       In January of 2016.
 14                     Q.       For what period of time?
 15                     A.       It was a few weeks, quite a few weeks.
 16        I'm not exactly sure of the time, though.
 17                     Q.       And then thereafter, you had physical
 18        therapy?
 19                     A.       Yes, a soft cast and physical therapy,
 20        and I guess on and off.                          I don't really recall
 21        how many months, though.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 17
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 18 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       Are you still going through the physical
   2       therapy?
   3                    A.       I know you're sitting here thinking why
   4       is she thinking about that.
   5                    Q.       I'm not thinking about anything.                          I'm
   6       just thinking about my next question.
   7                    A.       Okay.    Good, good, good.                     I am in
   8       physical therapy right now.
   9                    Q.       Physical therapy for your elbow?
 10                     A.       That is a part of it, yes.
 11                     Q.       What other physical therapy are you
 12        receiving?
 13                     A.       I was recently in a car accident.                           So
 14        I'm in physical therapy for that, but my elbow
 15        was affected as well.
 16                     Q.       When were you involved in a car
 17        accident?
 18                     A.       December 24th.
 19                     Q.       What injuries did you sustain in that
 20        car accident?
 21                     A.       There was back pain, lower back pain,
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 18
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 19 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       and trauma to the right arm and the left arm, but
   2       mostly the right arm.                         It kind of exacerbated the
   3       issue of the nerve pain that was already there.
   4                    Q.        Where did the accident occur?
   5                    A.        In Harford County.
   6                    Q.        Whereabouts in Harford County?
   7                    A.        On West Bel Air Avenue.
   8                    Q.        So currently you're going through
   9       physical therapy for not only your elbow but your
 10        back pain, I take it?
 11                     A.        Yes.
 12                     Q.        So prior to December 24, 2018, can you
 13        give me an idea of the time between January 14,
 14        2016, and December 24, 2018, during that time
 15        period, how frequently were you going to physical
 16        therapy?
 17                     A.        Intermittently, maybe a few months at a
 18        time.            But I can't really -- I've been kind of
 19        trying to home in on the fact of the nerve pain
 20        issue.                So I am in treatment right now.
 21                     Q.        And when you did your physical therapy
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                       Page: 19
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 20 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       following the January 14, 2016, incident, where
   2       did you do that physical therapy?
   3                    A.       With -- it used to be Orthopedic
   4       Associates, but I believe it's Ortho Maryland
   5       now.
   6                    Q.       Where would you do your physical
   7       therapy?
   8                    A.       Ortho Maryland, I believe, on Bellona
   9       Avenue.
 10                     Q.       Where is that located?
 11                     A.       In Baltimore.            It's Lutherville.
 12                     Q.       Okay.    How would you get to physical
 13        therapy?
 14                     A.       Sometimes my husband would take me.
 15        Sometimes I would take myself.                                 Sometimes a
 16        neighbor would take me.                          Well, let me back that
 17        up a little bit.                   Initially, my appointments I
 18        had to be driven by someone, but as time went on
 19        I was able to take myself.
 20                     Q.       Can you give me an idea of what period
 21        of time it was that you had to be driven, then
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 20
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 21 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       when you were able to drive yourself?
   2                    A.       For at least, I guess, the first four or
   3       five months.
   4                    Q.       And then you were able to then go ahead
   5       and drive yourself?
   6                    A.       Yes, with some assistance to maneuver
   7       the gear shifts.                   A lot times my daughter would
   8       go with me, and she would move the gear for me,
   9       not being able to move my right arm.
 10                     Q.       I gather you have a manual transmission
 11        in your car?
 12                     A.       I do not.        I have an automatic.                   So
 13        being able to maneuver the gearshift.
 14                     Q.       From park to drive?
 15                     A.       Yes.
 16                     Q.       Prior to Win Team, you worked at Open
 17        Door; is that correct?
 18                     A.       Yes.
 19                     Q.       And what were your duties and
 20        responsibilities?
 21                     A.       I was the director for an after-school
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 21
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 22 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       program.
   2                    Q.       You said an after-school program for
   3       kids at a school?
   4                    A.       Yes.
   5                    Q.       That would have been at Lutherville
   6       Elementary School?
   7                    A.       Yes.
   8                    Q.       For what period of time did you hold
   9       that position?
 10                     A.       That may have been about two years or
 11        close to that.
 12                     Q.       And why did you leave that position?
 13                     A.       I believe they replaced and put a new
 14        director in, and I was moved to another school.
 15        I got the job with Win Team.
 16                     Q.       What other school were you moved to?
 17                     A.       Joppatowne, I think.                   To be honest with
 18        you, I don't remember the name of the school.                                           I
 19        was not there very long.
 20                     Q.       Why were you moved from Lutherville
 21        Elementary School to Joppatowne?
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 22
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 23 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       Why was I moved?               They were just making
   2       changes in the company.
   3                    Q.       And is that the name of the company,
   4       Open Door?
   5                    A.       Open Door, yes.
   6                    Q.       And prior to that, you worked at Play
   7       Keepers?
   8                    A.       Yes.
   9                    Q.       What were your duties and
 10        responsibilities?
 11                     A.       The same duties.
 12                     Q.       For what period of time were you working
 13        for Play Keepers?
 14                     A.       I was at Play Keepers for a few years,
 15        two or three years.
 16                     Q.       Why did you leave Play Keepers?
 17                     A.       Opportunity at Open Door.
 18                     Q.       I assume you voluntarily left Play
 19        Keepers?
 20                     A.       Yes.
 21                     Q.       And you voluntarily left your position
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 23
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 24 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       at Open Door?
   2                    A.       Yes.
   3                    Q.       When you worked for Win Team, how many
   4       clients would you have?
   5                    A.       I had about I think at the time about 27
   6       clients.
   7                    Q.       And how frequently would you see them?
   8                    A.       Adults were seen at a minimum of six
   9       times per month.                   Youth were seen a minimum of
 10        three times a month.
 11                     Q.       When you would see them, how much time
 12        would you spend with them?
 13                     A.       Minimum one hour.
 14                     Q.       And where were your -- did you have a
 15        region where you covered?
 16                     A.       Cecil County, Harford County, Baltimore
 17        County, Baltimore City.
 18                     Q.       And who was your supervisor?
 19                     A.       I was contractual, so I really didn't
 20        have a supervisor.                     But the director of the
 21        program at the time, her name was Placida
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 24
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 25 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       Braswell, P-L-A-C-I-D-A, last name
   2       B-R-A-S-W-E-L-L.
   3                    Q.       She was the one you reported to?
   4                    A.       Yes.
   5                    Q.       How would you get new clients, would it
   6       be through Ms. Braswell?
   7                    A.       Yes, yes.
   8                    Q.       I'm just trying to understand exactly
   9       how you would get paired up with new clients?
 10                     A.       Yes.    That's kind of the process.                         A lot
 11        of clients were referred to me directly through
 12        other clients.
 13                     Q.       Okay.    So you would get some clients
 14        through Ms. Braswell and then word-of-mouth they
 15        would say Ms. Sherrill is a good one to work
 16        with, you should request her and see whether
 17        she's available; is that fair to say?
 18                     A.       That's fair.
 19                     Q.       Putting aside the January 14, 2016
 20        incident, have you ever been arrested or detained
 21        for any reason?
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 25
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 26 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       Never.
   2                    Q.       I take it prior to this incident you did
   3       not know Deputy Cunningham; is that correct?
   4                    A.       No.
   5                    Q.       That was a poor question.                         Let me start
   6       all over.
   7                             Did you know deputy Cunningham prior to
   8       the incident we're here to talk about?
   9                    A.       No, still the same answer, no.
 10                     Q.       And Corporal Pristash, did you know him?
 11                     A.       No.
 12                     Q.       So the January 14 incident, do you
 13        recall what day of the week it was?
 14                     A.       It was a Thursday.
 15                     Q.       Do you recall what time of the day that
 16        you first had interaction with Deputy Cunningham?
 17                     A.       Somewhere around quarter after 8 p.m.
 18                     Q.       Let's start with what you did earlier in
 19        the day.               What time did you begin your work for
 20        the day?
 21                     A.       I probably began my work day somewhere
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                       Page: 26
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208      Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 27 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       around 9 a.m., maybe earlier, and I went to Cecil
   2       County.               So I saw about 15 clients that day.
   3                    Q.       15?
   4                    A.       Uh-huh.
   5                    Q.       Do you remember the names of those 15
   6       clients?
   7                    A.       Maybe some.
   8                    Q.       What names do you recall?
   9                    A.       Is that something that I should answer,
 10        putting their names into this?
 11                              MR. DOWNS:            You can answer.                 You can
 12        answer.
 13                     A.       I'm just thinking about the clients.                                  I
 14        saw Jacelyn Young, J-A-C-E-L-Y-N, Young, Latasha,
 15        I don't remember her last name.                                    Maybe her last
 16        name was Johnson.                       I saw her mom.                   What was her
 17        name?            I can't remember.                    There are quite a few.
 18        Lillian Williams, Taylor Hayes, Tessie Goodwin,
 19        Jaffe Nye, J-A-F-F-E, N-Y-E.                                  There are some
 20        others.               There were some others.                           But those
 21        were -- those are the ones I remember.
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                         Page: 27
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 28 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       Do you recall the last client you saw
   2       prior to the incident that brings us here today?
   3                    A.       Yes.    That would be Latasha.
   4                    Q.       You believe her last name is Johnson?
   5                    A.       Yes.
   6                    Q.       Do you recall where Latasha Johnson
   7       lived?
   8                    A.       She lived on Old Schoolhouse Drive.
   9                    Q.       And that's --
 10                     A.       In Port Deposit.
 11                     Q.       And what time do you think you saw
 12        Latasha?
 13                     A.       I saw Latasha about I guess somewhere
 14        around 7 p.m.
 15                     Q.       7 p.m.?
 16                     A.       Yes.
 17                     Q.       And I believe in your complaint or
 18        perhaps in your Answers to Interrogatories, you
 19        reference one of your clients gave you fruit or
 20        something earlier in the day?
 21                     A.       Yes.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 28
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 29 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       Who was that?
   2                    A.       That was Jacelyn Young.
   3                    Q.       Jacelyn Young.             What did Ms. Young give
   4       you?
   5                    A.       She gave me a lot of produce, cabbage
   6       and oranges, and she baked cookies, Christmas
   7       cookies and those types of thing, of which the
   8       cookies went missing.                        Yes, I just have a lot --
   9       she blessed me with a lot of things.
 10                     Q.       Cabbage and oranges.                   Did she have a
 11        garden or something?
 12                     A.       She did, but it was wintertime.                         So it
 13        was probably some things that she picked up when
 14        she went to do some volunteer work or something.
 15                     Q.       Was that typical of her to give you
 16        stuff when saw her?
 17                     A.       Yes, it was.
 18                     Q.       Did your other clients give you things
 19        when you visited?
 20                     A.       Sometimes they would, hey, Ms. T, candy,
 21        cookies, whatever, sometimes.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 29
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 30 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       Do you recall the client that you saw
   2       before Ms. Johnson?
   3                    A.       Ashley Hodges.
   4                    Q.       Where did Ms. Hodges live?
   5                    A.       On Old Schoolhouse Drive as well.                           They
   6       lived a few doors from each other.
   7                    Q.       When would you have seen her?
   8                    A.       I probably saw her somewhere around
   9       6 o'clock, maybe quarter of 6 or something.
 10                     Q.       So walk me through, after you leave
 11        Ms. Johnson's house, where are you going?
 12                     A.       I'm going home.
 13                     Q.       And what would be the path to get from
 14        Ms. Johnson's house to your home?
 15                     A.       Schoolhouse Drive to 222, which is the
 16        road that I was on to go home, the road that the
 17        officer stopped me on.
 18                     Q.       Was 222?
 19                     A.       Yes.
 20                     Q.       Is that commonly referred to as
 21        Susquehanna River Road?
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 30
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 31 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       I'm not sure.            I guess so.           I always
   2       call it Route 222.
   3                    Q.       That's what we'll call it then,
   4       Route 222.               Do you recall where you were on Route
   5       222?
   6                    A.       At what point?
   7                    Q.       When the officer stopped you?
   8                    A.       Yes.    I was heading towards Conowingo,
   9       the Conowingo Dam, so heading in that direction.
 10                     Q.       When is the first time that you saw a
 11        police officer in the area while you are on
 12        Route 222?
 13                     A.       When I was -- when I made my right turn
 14        out of the street.
 15                     Q.       When you say the street, what street?
 16                     A.       Old Schoolhouse.               I'm pretty sure it's
 17        not Old Schoolhouse down there.                                 It's another
 18        road.            But I'm not sure exactly what the name of
 19        that road is.                 But it leads to Old Schoolhouse
 20        Drive, and I made the right turn to come out of
 21        the street onto 222.                       There were two cars in
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 31
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 32 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       front of me.                And as I passed, there's a parking
   2       lot, a lot, and I saw the officer there.
   3                    Q.       Was the parking lot on your right-hand
   4       side?
   5                    A.       On the right-hand side.
   6                    Q.       So you see the officer in the parking
   7       lot, and you have two vehicles in front of you;
   8       is that correct?
   9                    A.       Right.     And there were two vehicles
 10        behind me.               There's a stop sign there.                       Then I
 11        came out, and there were two other ones behind
 12        me.
 13                     Q.       In that area, describe for me what the
 14        setup of the road is.                        Is it a two-lane road or
 15        more than two lanes?
 16                     A.       It's a two-lane road going -- I don't
 17        know if that would be east or west, two-lane
 18        road.
 19                     Q.       Is it one lane going on --
 20                     A.       One lane going and one lane coming.
 21                     Q.       What's the speed limit in that area?
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 32
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 33 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       I believe the speed limit is --
   2                             MR. DOWNS:         Objection.             Now or then?
   3                    Q.       What was the speed limit then?
   4                    A.       Then, I don't even remember.                      I want to
   5       say it was 55, but I don't really recall.
   6                    Q.       Do you know what the speed limit is now?
   7                    A.       I don't.
   8                    Q.       When is the last time you were in that
   9       area?
 10                     A.       I haven't been in that area since that
 11        time.
 12                     Q.       It's your testimony that you haven't
 13        been back in that area on Route 222 since
 14        January 14 of 2016; is that your testimony?
 15                     A.       I want to make sure I'm right.                        Going to
 16        court I think my husband did take that route.
 17        But I can't tell you exactly which court date
 18        that was.
 19                     Q.       So you're driving on 222.                      You see the
 20        officers in the parking lot.                               It sounds to me
 21        like you have two cars in front of you; you have
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 33
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 34 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       two cars behind you?
   2                    A.       Uh-huh.
   3                    Q.       Describe for me what occurs next.                           Does
   4       the officer pull out?
   5                    A.       Yes.    So as we're -- I'm driving on the
   6       road and I check -- I always check all my
   7       mirrors, I do see the officer pull out of the
   8       parking lot behind the two vehicles that were
   9       behind me.
 10                     Q.       Let me stop you right there.                      Are you on
 11        the phone at this point, or are you not on the
 12        phone at this point?
 13                     A.       At that point, I was on the phone.                            I
 14        had my earplugs in, and I was on the phone with
 15        my pastor.
 16                     Q.       When you say your earplugs, I just want
 17        to make sure we're talking about the same thing,
 18        are you talking about earplugs or a Bluetooth
 19        device for your cell phone?
 20                     A.       It was a one earpiece in my ear.
 21                     Q.       Connecting to the phone, or was it
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 34
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 35 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       wireless?
   2                    A.       Did it connect to the phone?                      It was
   3       connected to the phone.
   4                    Q.       Okay.    So you're driving, you're talking
   5       to your pastor, you observe the officer pull out.
   6       Walk me through what goes on next.
   7                    A.       I'm driving.           The other two cars are in
   8       front of me.                I observe as I'm driving.                       It's
   9       dark, the conditions are dark.                                 It's dry, but
 10        it's dark.               It's after 8:00, and there is a
 11        wooded area.                I observe that the one car directly
 12        behind me pulls into one of the off streets, and
 13        then the other vehicle pulls into -- there's a
 14        tavern on the right-hand side and all of the
 15        these openings are on the right-hand side of the
 16        road.            There's nothing but woods on the left-hand
 17        side.            And the officer is directly behind me at
 18        that point.               I'm just driving.
 19                     Q.       How, either in time or in distance, how
 20        much distance is it between the time that the
 21        officer pulls out and the time that he activates
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 35
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 36 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       his overhead lights?
   2                    A.       How much time?
   3                    Q.       Or distance.
   4                    A.       I want to say about three miles.                          It's a
   5       pretty long road.
   6                    Q.       How about the cars in front of you?
   7       Were there still cars in front of you?
   8                    A.       Yes.    So they proceeded on to I guess to
   9       the end of 222, because after the -- that one
 10        little cutout or whatever street, there's nothing
 11        else there.               So they must have proceeded onto
 12        Conowingo, Route 1.
 13                     Q.       Route 1.       So the officer is behind you
 14        for approximately three miles; is that correct?
 15                     A.       Yes.
 16                     Q.       He activates his lights?
 17                     A.       Yes.
 18                     Q.       Does he activate his siren?
 19                     A.       I don't recall the siren.
 20                     Q.       Do you hear him saying anything over a
 21        speaker or anything?
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 36
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 37 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       No.
   2                    Q.       What kind of vehicle are you driving at
   3       that point?
   4                    A.       A 2014 Chevy Cruze.
   5                    Q.       Do you still have that car?
   6                    A.       I do not.
   7                    Q.       Was that the car that was involved in
   8       the accident recently?
   9                    A.       Yes.
 10                     Q.       So the officer pulls you over.                        I take
 11        it you pull over to the shoulder?
 12                     A.       I wouldn't actually call it a shoulder.
 13        There's a little wooded kind of cutout, so yes.
 14                     Q.       Were you off the path of travel?
 15                     A.       You mean out of -- what do you mean off
 16        of the path of travel?
 17                     Q.       Off the road.
 18                     A.       Not particularly.                   It's not a whole lot
 19        of space.               Now, was I out of the way of traffic
 20        that may have come, they could go around.
 21                     Q.       They could go around you?
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                     Page: 37
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208    Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 38 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       Uh-huh, yes.
   2                    Q.       So you pull over, the officer pulls in I
   3       take it behind you, correct?
   4                    A.       Yes.
   5                    Q.       Are you still on the phone?
   6                    A.       Yes.
   7                    Q.       And you're speaking to your pastor at
   8       that time?
   9                    A.       Yes.
 10                     Q.       And your pastor's name is what?
 11                     A.       Felecia Bell, F-E-L-E-C-I-A, B-E-L-L.
 12                     Q.       Do you still speak to Ms. Bell?
 13                     A.       Yes.
 14                     Q.       Do you have Ms. Bell's telephone number?
 15                     A.       I do.
 16                     Q.       What is her cell number?
 17                     A.       443-813-8443.
 18                     Q.       How long do you think you had been
 19        speaking to Ms. Bell before the officer pulling
 20        you over?
 21                     A.       For I guess when I left my client maybe
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 38
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 39 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       about 10/15 minutes.
   2                    Q.       Do you recall what you all were
   3       discussing?
   4                    A.       She talked to me most times on my way
   5       home from work.                  It was usually late.                     So she
   6       would talk me home.                      And so we would discuss
   7       things about church, how was your day, you know,
   8       those types of things.
   9                    Q.       How long had she been your pastor?
 10                     A.       At that point for I guess about seven
 11        years.
 12                     Q.       Do you belong to a particular church or
 13        denomination?
 14                     A.       I belong to her church.                        I was actually
 15        her assistant, which is why we had conversations
 16        on a daily basis.
 17                     Q.       What was the name of the church?
 18                     A.       Lively Stones Ministries.
 19                     Q.       Do you still attend that church?
 20                     A.       Yes, we are still members.
 21                     Q.       Are you still -- is Pastor Bell still
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 39
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 40 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       there?
   2                    A.       Yes.
   3                    Q.       Are you still Pastor Bell's assistant?
   4                    A.       No, not since.
   5                    Q.       When did you cease being her assistant?
   6                    A.       I'm not sure, just kind of faded as my
   7       ability to do certain things was not -- I wasn't
   8       able to carry out certain tasks.                                     So I don't do
   9       as much as I would normally would have done, no.
 10                     Q.       You tell me if I'm correct, would it be
 11        sort of your routine that at the end of the day
 12        you would have a conversation with Pastor Bell
 13        talking about things that went on during your day
 14        but also things related to the church?
 15                     A.       Yes.
 16                     Q.       So this was not atypical for you to do,
 17        this would be something you would do on a regular
 18        basis; is that fair to say?
 19                     A.       Yes.
 20                     Q.       So the officer pulls in behind you.                              I
 21        take it the officer gets out of his police
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 40
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 41 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       vehicle, correct?
   2                    A.       No.      He pulls behind me.                       And my -- what
   3       I said to my pastor was, oh, shoot, I'm being
   4       pulled over.                   She says for what.                       I said I don't
   5       know.            So I'm sitting there, and I said to her, I
   6       said well, let me get my credentials.                                        And I got
   7       my credentials.                     I said I'll call you back.                          And
   8       I thought that I had cleared her off the phone.
   9       But I sat there for quite a while before he even
 10        approached my vehicle.
 11                     Q.       Can you give me an idea of how much time
 12        you sat there before he approached your vehicle?
 13                     A.       At a minimum five minutes.
 14                     Q.       Okay.       It could have been longer than
 15        five minutes?
 16                     A.       It could have been.                     It was at least
 17        five minutes.
 18                     Q.       What are you doing during this
 19        five-minute period?
 20                     A.       Waiting for him to come to my car.                                I
 21        pulled my credentials, my registration, ID and
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                         Page: 41
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 42 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       all that.               I was just waiting for him to come to
   2       my car.
   3                    Q.       And at some point, did the officer get
   4       out of his vehicle?
   5                    A.       He did.
   6                    Q.       Was this a marked or unmarked vehicle?
   7                    A.       It was a marked vehicle.
   8                    Q.       And the officer approached your vehicle?
   9                    A.       Yes.
 10                     Q.       Are you able to describe the deputy that
 11        approached your vehicle?
 12                     A.       Am I able to describe him?
 13                     Q.       Yes.
 14                     A.       He was a white male.                   He had on a
 15        uniform.               He did not have on a badge or a name
 16        tag, but at that the point I could see that he
 17        was a uniformed officer.
 18                     Q.       You didn't have any doubts that he was a
 19        police officer, did you?
 20                     A.       Did I have any doubts?
 21                     Q.       Right.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 42
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 43 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       I don't know.            What do you mean did I
   2       have any doubts, the fact that he was in a marked
   3       car and he had on a uniform.                               I mean, I don't
   4       guess I would have had a doubt.
   5                    Q.       And so he's a white male in a uniform.
   6       Are you able to describe him any more than that?
   7                    A.       Not really at this point in time, no.
   8       It was pretty dark.
   9                    Q.       Have you subsequently learned his name?
 10                     A.       Yes.
 11                     Q.       And what's his name?
 12                     A.       Joseph Cunningham.
 13                     Q.       Deputy Cunningham approaches your
 14        vehicle, and describe for me as fully and
 15        completely as you what occurs after that?
 16                              MR. DOWNS:         Objection to the overly
 17        broad question.                  You can answer it if you can.
 18                     A.       Do you want to rephrase the question
 19        that is overly broad?
 20                     Q.       That's Mr. Downs' opinion of it.                          My
 21        opinion is I'm asking you what occurred after he
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 43
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 44 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       approached your vehicle.                           I don't think it's
   2       overly broad.                 Tell me as fully and completely as
   3       you can what you recall occurring after he gets
   4       out of his vehicle and he approaches your
   5       vehicle.               Tell me as fully and completely as you
   6       can what occurred at that point.
   7                             MR. DOWNS:         Same objection.               You can
   8       answer it if you can.
   9                    A.       He approached my vehicle.                      I rolled my
 10        window down.
 11                     Q.       How far did you roll your window down?
 12                     A.       At least three-quarters.
 13                     Q.       All of the way down three-quarters?
 14                     A.       Uh-huh.
 15                     Q.       That's a yes?
 16                     A.       Yes.    Three-quarters down.                    And the
 17        officer approached my car.                             I had my credentials,
 18        and I'm going to use my hand gestures as to what
 19        he did.               I put my -- he approached my vehicle.
 20        The window was down.
 21                     Q.       Your credentials are in your right or
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 44
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 45 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       left hand?
   2                    A.       Left hand.
   3                    Q.       Just so it's clear.
   4                    A.       I had my license, registration and all
   5       that ready.               He pushed my hand back in and said
   6       roll your fucking window down.                                 I said my window
   7       is down.               He said roll your fucking window down.
   8       I said my window is down.                            I have my credentials
   9       here, sir.               And at that point it just kind of
 10        escalated because his first initial response to
 11        me was shocking.
 12                              So at this point, I'm thinking I need to
 13        get some assistance, some help.                                 And so I tried
 14        to dial 911 on my phone.                           I dialed everything but
 15        911.          And he just kept saying to me, if you don't
 16        roll your F'ing window down, I'm going to bust
 17        your window.                I said, sir, my window is down.                             I
 18        have my credentials here.                            He says get out of the
 19        car.          Get out of car.                I'm like, can you call for
 20        backup.               I asked him if he could call for backup.
 21        He says negative.                    I said can we go to a lit
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 45
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 46 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       area.            He says you're not going anywhere.                             Get
   2       out of this car, get out of the car, I'm going to
   3       drag your ass out of the car.                                I'm like, okay.
   4       Please, if you want to give me a ticket, whatever
   5       the situation is, just a lot of high emotions,
   6       whatever the situation is.                             It was out of
   7       character for any officer I had ever encountered,
   8       law enforcement.                   I could not understand, one,
   9       what I was being pulled over for, and two, what
 10        his reaction initially would be for me that way.
 11                     Q.       Let's back up a little bit.                     You said
 12        initially he pushed -- when you had your license
 13        and your drivers license and registration out,
 14        you had it in your left hand, and he pushed your
 15        you hand back into the vehicle?
 16                     A.       Yes.
 17                     Q.       Do you know whether he used his right or
 18        left hand to push your hand back in?
 19                     A.       I don't recall.
 20                     Q.       When you said his behavior was out of
 21        character with other officers you had dealt with
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 46
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 47 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       before --
   2                    A.       With any law enforcement.
   3                    Q.       So what interaction had you had with law
   4       enforcement prior to your interaction with Deputy
   5       Cunningham?
   6                    A.       I was very good friends with Officer
   7       Friendly.               They come to your school.                      They're
   8       there to help and serve your community.
   9                    Q.       So you were friends with the community
 10        resource officer that would be at your school,
 11        correct?
 12                     A.       Yes.    I had dealings with officers, even
 13        dealing with my clients, so yes.
 14                     Q.       So after you asked whether there can
 15        be -- whether he could call for backup, and he
 16        says negative, what occurs next?
 17                     A.       I asked if we could go to a lit area.
 18        He said you're not going anywhere.                                   And that's
 19        when he just kind of -- it was just a lot of
 20        expletives, and --
 21                     Q.       What exactly did he say?
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 47
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 48 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       I'm going to drag you out of the car,
   2       get your ass out of the car.                               Just a lot of
   3       ranting, you know.                     And I'm begging and pleading
   4       with him, sir, please just take my credentials.
   5       Are you giving me a ticket?                              Give me a ticket.
   6       You know, I'm just trying to go home.                                   You know,
   7       just he said if you don't -- if you don't get out
   8       of the car I'm going to break your F'ing window.
   9                    Q.       Okay.    I take it you didn't get out of
 10        the car?
 11                     A.       No, I did not.
 12                     Q.       Why didn't you get out of the car?
 13                     A.       Because I am one person on a very dark
 14        road with no one else around.                                That wasn't safe
 15        to me, for me at all.                        And under those
 16        conditions, no.
 17                     Q.       So what occurs after he tells that you
 18        he's going to break your fucking window?
 19                     A.       He had gloves, I don't know if he had
 20        them in -- he began to put gloves on his hands,
 21        and he took one step back like he was reaching
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 48
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 49 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       for something, I don't know what.                                     He took one
   2       step back from my car.                         I thought I could stay
   3       here -- and I'm letting you know my thought
   4       process at this time -- I could stay here and he
   5       put a bullet in my head and leave me in the woods
   6       and foul play or I could take off and try to save
   7       my life.               So that's what I did.                    He took one step
   8       back from my car and I took off.                                     I got to the
   9       stop sign at the end of the road, and my initial
 10        thought was to make a left and go toward home.
 11        And I began to think about all of the open wooded
 12        areas going toward the left going across the
 13        Conowingo Bridge or the Conowingo Dam.                                     There's a
 14        tavern a little further down on the road, a
 15        High's that would not have been open, a dark
 16        area.            My next thought process was if I go to the
 17        right there is a Royal Farms about a half a mile
 18        or so up the road.                     I'll go that way.                  I went --
 19                     Q.       It's at the stop sign?
 20                     A.       Yes.    This is my thought process, like
 21        you said you were thinking of your next question,
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 49
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 50 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       while he was going through his process I was
   2       trying to think of a move to, you know, what am I
   3       going to do when I get to this stop sign if I'm
   4       able to get out of this situation.                                   So I went to
   5       the right.
   6                    Q.       Can you go through the intersection or
   7       does that dead-end right?
   8                    A.       There it's dead-end.                   You're either
   9       going right or left.                       So I went to the right
 10        toward the Royal Farms going further into Cecil
 11        County.               And as I'm driving, he's coming behind
 12        me.
 13                     Q.       How fast are you driving?
 14                     A.       I very deliberately did not go over 32
 15        miles per hour.                  Very deliberately.
 16                     Q.       Why 32?
 17                     A.       I have no idea.              But I knew I didn't
 18        want to be caught saying that I was speeding.                                           I
 19        knew that I had enough distance in between the
 20        two of us at that time because he still had to
 21        get to his vehicle, that I could probably get to
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 50
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 51 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       safety.               But I did not at any time want him to
   2       say, oh, you were speeding.                              So my digital
   3       speedometer said 32.                       And as I approached the
   4       Royal Farms, another officer came out and cut me
   5       off right in the middle of the road just before I
   6       was able to get to the left turn to go into the
   7       Royal Farms.
   8                    Q.       Let me stop you there.                    You're going 32
   9       miles an hour.                 You get to the end of the road.
 10        You could go left towards your house or right --
 11                     A.       No, no, no.          No, no.           No, no.      32 miles
 12        an hour after I leave the officer.
 13                     Q.       Right.
 14                     A.       Once I make the right turn.
 15                     Q.       After you've made the right turn?
 16                     A.       After I've made that right turn.
 17                     Q.       From where the officer stops you, how
 18        fast --
 19                     A.       On 222?
 20                     Q.       Yes.
 21                     A.       Probably about whatever the speed limit
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 51
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 52 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       was at that time.                       There were two other cars in
   2       front of me.
   3                    Q.       But you don't recall how fast you were
   4       going?
   5                    A.       Not exactly right at the moment, no.
   6                    Q.       Did you stop at the stop sign?
   7                    A.       I did.
   8                    Q.       At Route 1?
   9                    A.       I did, because I had to think about
 10        which way would be safest for me.
 11                     Q.       When the officer had you pulled over --
 12        let me back up.                     You testified that you had the
 13        window three-quarters of the way down, correct?
 14                     A.       Uh-huh.
 15                     Q.       Is that correct?
 16                     A.       Yes.
 17                     Q.       How does that work in the car that you
 18        had back then, the Chevy Cruze, did you hit a
 19        button or did you have to roll it down?
 20                     A.       No.      It's an automatic window.
 21                     Q.       Did you ever attempt to roll the window
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                     Page: 52
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208    Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 53 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       all of the way down?
   2                    A.       After his response of -- his first words
   3       of being roll your fucking window down, no.                                         My
   4       response was my window is rolled down, sir.                                         I'm
   5       saying this to you, if I can give you my stuff.
   6                    Q.       So you make a right onto Route 1; is
   7       that correct?
   8                    A.       Yes.
   9                    Q.       And you're going 32 miles an hour?
 10                     A.       Yes.
 11                     Q.       How far down Route 1 do you get?
 12                     A.       Just before the left turn into the
 13        parking lot of the Royal Farms.
 14                     Q.       Is the Royal Farms on the left-hand
 15        side?
 16                     A.       It's on the left-hand side.
 17                     Q.       You're going to have to educate me a
 18        little bit here.                   Can you give me an
 19        approximation of how far it is from the stop sign
 20        where you take the right --
 21                     A.       I'm estimating about a half a mile.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 53
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 54 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       And you're going 32 miles an hour,
   2       correct?
   3                    A.       Yes.
   4                    Q.       Is there a vehicle in front of you?
   5                    A.       No.
   6                    Q.       A vehicle behind you?
   7                    A.       The officer.
   8                    Q.       Does the officer have his lights on?
   9                    A.       He has his lights on, and he's coming
 10        behind me pretty fast.
 11                     Q.       Before you got to the Royal Farms,
 12        another officer pulled out in front of you?
 13                     A.       Uh-huh.
 14                     Q.       Is that a yes?
 15                     A.       Yes.
 16                     Q.       How close to the Royal Farms were you?
 17                     A.       I just -- I was right at the -- the
 18        other officer came out of the Royal Farms parking
 19        lot, diagonal straight across Route 1.
 20                     Q.       Straight across?
 21                     A.       Straight across Route 1.
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                     Page: 54
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208    Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 55 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       You were basically at the Royal Farms
   2       almost?
   3                    A.       Yes.
   4                    Q.       Is there anything on the right-hand side
   5       of the road?
   6                    A.       I believe there's a -- like an auto shop
   7       or something on the right-hand side of the road.
   8       And did I know that then, no.                                I was focused on
   9       the Royal Farms.
 10                     Q.       So the other officer pulls out in front
 11        of you on Route 1, correct?
 12                     A.       Uh-huh.
 13                     Q.       And is that officer --
 14                     A.       Yes, I'm sorry.
 15                     Q.       Is that officer in a marked cruiser or
 16        unmarked cruiser?
 17                     A.       He's in a marked car.
 18                     Q.       And is his vehicle, his cruiser,
 19        directly across Route 1?                           Is it at an angle?                 How
 20        was it positioned?
 21                     A.       He came straight directly across the
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 55
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 56 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       traffic of Route 1.                      So directly across kind of
   2       teed me.
   3                    Q.       Kind of teed you?
   4                    A.       Yes, I'm going straight.
   5                    Q.       And he's basically straight across the
   6       road; is that correct?
   7                    A.       Yes.
   8                    Q.       How close do you get to his vehicle?
   9                    A.       I don't know.            I saw him, and I stopped.
 10                     Q.       Can you give me any estimation of how
 11        long it would have been?                           Are we talking about
 12        two feet, ten feet, twenty feet?
 13                              MR. DOWNS:         Objection.             She says she
 14        doesn't know.
 15                     A.       I don't know.            I saw him, and I stopped.
 16        So I don't know exactly -- I don't know.                                      I don't
 17        know.
 18                     Q.       Okay.    So after you stopped, describe
 19        for me as fully and completely as you can what
 20        occurred?
 21                              MR. DOWNS:         Objection.             You can answer.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 56
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 57 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       So he comes across.                  I stop.      Before I
   2       get my car put in parked, barely, the officer
   3       yanked open my door.
   4                    Q.       Which officer yanked the open the door?
   5                    A.       The officer that was in the car that cut
   6       me off.
   7                    Q.       Do you know who that officer is?
   8                    A.       Now I believe it to be Pristash.
   9                    Q.       Describe for me what he looks like?
 10                     A.       Tall white male, dark hair.
 11                     Q.       When you say tall, how tall are you
 12        talking about?
 13                     A.       Taller than me.              He had on a uniform.
 14                     Q.       Any idea how tall he is?
 15                     A.       I don't know.            For me being my height
 16        everybody is six feet.                         I don't know.
 17                     Q.       While male in uniform?
 18                     A.       Right, he was in uniform.
 19                     Q.       Was he giving you any commands at that
 20        time?
 21                     A.       Get out of the car, yanking me out of
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 57
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 58 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       the car.
   2                    Q.       Before he goes ahead and puts his hand
   3       on the door handle, does he give you any commands
   4       to get out of vehicle?
   5                    A.       No, I got no commands.
   6                    Q.       Does he have a weapon drawn at that
   7       point?
   8                    A.       I don't know.
   9                    Q.       So it's your testimony that he gave you
 10        no verbal commands?
 11                     A.       No verbal commands.                  I stopped my car,
 12        and it seemed almost immediately he was at my
 13        door, opened my door, yanked me out, and I still
 14        had my seatbelt on, Cunningham was on the other
 15        side of me.               And I think in some kind of way -- I
 16        don't know -- I got out of my seatbelt some kind
 17        of way.               I was yanked, pulled out of my vehicle,
 18        thrown to the ground.                        My face was smashed to the
 19        ground almost like a rubbing in.                                     One officer had
 20        my legs or someone had my legs.                                 Someone had my
 21        legs.            There was someone with a knee in my back,
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 58
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 59 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       and Cunningham was trying to arrest me.                                     And
   2       while he was trying to put the handcuffs on me
   3       and put the handcuffs, as he was doing it, he was
   4       twisting and twisting and twisting my right arm.
   5                    Q.       Let's see whether we can break that down
   6       a little bit.                 Officer Pristash comes to the
   7       door.            He opens the door?
   8                    A.       He opens the door.
   9                    Q.       You said he grabs you, correct?
 10                     A.       Yes.
 11                     Q.       Describe for me where he grabs you?
 12                     A.       My hood.       So I had own a coat, and I had
 13        on a sweat suit jacket.                          So he was grabbing at
 14        the hood.
 15                     Q.       Was he grabbing with one hand or two
 16        hands?
 17                     A.       I don't know.
 18                     Q.       You said Cunningham was on the other
 19        side.            Was he on the other side meaning the other
 20        door?
 21                     A.       On the other door.                 So it was just a lot
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 59
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 60 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       of lights and -- it was just a lot of commotion.
   2                    Q.       So who got you out of the car?
   3                    A.       Pristash.
   4                    Q.       Do you have any understanding of how you
   5       get out of the seatbelt?
   6                    A.       I have no understanding of how.                         I was
   7       trying to fumble with it.                            I remember saying my
   8       seatbelt, my seatbelt.                         So I may have hit the
   9       button or it could have been Cunningham.                                      I'm not
 10        sure.            It could have been me.                      It would have been
 11        both.            I don't know.             But I was trying to get out
 12        of the seatbelt, because I was being yanked.
 13                              Once I was dislodged from the seatbelt
 14        and yanked out, thrown immediately to the ground
 15        in the middle of the street.                               My glasses flew
 16        off.          My earrings, my wedding ring flew off.                                  It
 17        was just a lot of commotion.
 18                     Q.       Once they have you on the ground, you're
 19        on the ground, which side is Pristash on, your
 20        right side or your left side?
 21                     A.       I guess on my left, but I really don't
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 60
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 61 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       know.
   2                    Q.       Do you remember where Cunningham was?
   3                    A.       He was on my right side putting --
   4       trying to put the handcuffs on.
   5                    Q.       Were there any other officers present at
   6       that time?
   7                    A.       At that point in time, I have no idea.
   8       I do know my legs were being held.                                   There was a
   9       knee in my back and like up toward the upper part
 10        of my back.               And Cunningham was handcuffing me.
 11        I want to say it was Pristash, I'm not sure, but
 12        I want to say it was him that there was a gun to
 13        my head as I was pressed down to the ground on my
 14        left temple.
 15                     Q.       So it's your testimony that you think
 16        Pristash had a gun to your head?
 17                     A.       Uh-huh.
 18                     Q.       While Cunningham was trying to handcuff
 19        you?
 20                     A.       Yes.    And I don't know who was on my
 21        legs.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 61
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 62 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       Do you know who was on your back, the
   2       knee in your back?
   3                    A.       I'm thinking that it may have been
   4       Pristash, but I don't know.
   5                    Q.       Do you believe there were three officers
   6       present at the time?
   7                    A.       There had to have been.
   8                    Q.       At least three?
   9                    A.       At least at that time.                    I don't know --
 10        I do know that those two, Pristash approached my
 11        vehicle, Cunningham approached the vehicle.
 12                     Q.       But based upon what you've described to
 13        me, someone was holding your legs, someone having
 14        a knee in your back, Cunningham trying to
 15        handcuff you, and you are saying that Pristash
 16        had a gun?
 17                     A.       A gun to my head.
 18                     Q.       You believe based upon that there were
 19        more than two officers there, correct?
 20                     A.       Yes.
 21                     Q.       From the time that Pristash began
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 62
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 63 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       attempting to get you out of the vehicle until
   2       the time that you were handcuffed, how much time
   3       elapsed?
   4                    A.       I have no idea.
   5                    Q.       Are you able to quantify that at all?
   6                    A.       No, I would not, no.                   I don't know.            The
   7       whole situation happened so quick, it seemed like
   8       it was taking forever.
   9                    Q.       Once you were handcuffed, what occurred
 10        next?
 11                     A.       I was handcuffed, and they put me on my
 12        knees.
 13                     Q.       They being who?
 14                     A.       The officers.
 15                     Q.       When you say the officers, can we try
 16        and be a little bit more precise?                                    Do you now see
 17        a third officer there, or do you see Pristash and
 18        Cunningham putting you on your knees?
 19                     A.       Everyone is behind me, so I'm not sure
 20        who it was that put me to my knees.                                    I just know
 21        that I was on my knees, and I was on my knees for
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 63
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 64 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       what seemed to be quite a while, after being on
   2       my knees in the middle of Route 1 for what seemed
   3       like forever.
   4                    Q.       When you say quite a while, are you able
   5       to explain to me how long was that?
   6                    A.       I think something like ten minutes.                             It
   7       was quite a while I was on my knees with
   8       handcuffs, just left there.                              At that point, I had
   9       a gun to my head.                    I wasn't moving.                When I was
 10        finally stood up and turned around, there was
 11        nothing less than 10 or 15 officers.                                  There were
 12        marked cars, unmarked cars, canine units, just a
 13        sea of officers and cars and lights and -- yes.
 14                     Q.       So you believe there were 10 or 15
 15        officers that were on the scene, correct?
 16                     A.       Yes.
 17                     Q.       After you're on your knees for 10,
 18        however long it was, what happens next?
 19                     A.       They pull me to put me on my feet.
 20                     Q.       Who assisted you to your feet?
 21                     A.       I have no idea.              I see all the officers.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 64
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 65 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       I know that my -- I remember my arm hurting.
   2                    Q.       Which arm?
   3                    A.       The right arm.             And I was begging for
   4       them to loosen the handcuffs, and I kept saying I
   5       need to untwist my arm, I need to untwist my arm.
   6                    Q.       Were you feeling pain in any other parts
   7       of your body other than your arm at that point?
   8                    A.       Everything was pained at that time.                              I
   9       had just been thrown to the ground.                                     But the
 10        arm -- the elbow, or the arm.                                I just said my
 11        arm.          Next question.
 12                     Q.       Okay.    So you don't know who assisted
 13        you to your feet?
 14                     A.       No, I don't.
 15                     Q.       Were you taken someplace?
 16                     A.       Eventually I was taken to the emergency
 17        room.
 18                     Q.       When you're on Route 1, they didn't
 19        leave you on Route 1, I take it.                                     Where did you
 20        go from there?
 21                     A.       So they kind of moved over to the side
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 65
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 66 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       of the road.
   2                    Q.       Towards the Royal Farms or by the
   3       auto --
   4                    A.       The auto mechanic, or whatever.
   5                    Q.       Did someone walk you over there?
   6                    A.       Yes.
   7                    Q.       Do you know who walked you over there?
   8                    A.       I do not recall who walked me.                        But
   9       there were many officers out there.
 10                     Q.       Was it Cunningham or Pristash that
 11        walked you over?
 12                     A.       I do not know.             I don't know.            Someone
 13        walked me over.                  To be honest with you, I don't
 14        know what happened at that point.                                    But I was
 15        walked over.                 At some point, someone moved my
 16        vehicle out of the road.
 17                     Q.       Do you know who did that?
 18                     A.       Someone.       I don't know.
 19                     Q.       So someone moved your vehicle out of the
 20        road?
 21                     A.       Someone moved my vehicle out of road
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 66
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 67 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       into the parking area where the other officers, I
   2       guess this little auto place or whatever.
   3                    Q.       Are the officers saying anything to you?
   4       Are you saying anything to the officers?
   5                    A.       At some point, I'm not sure when, about
   6       each and every one of those officers came to me
   7       and said what were you thinking?                                     Why did you
   8       run?          Why did you run?                 And I said because I was
   9       terrified.               That was my response to every one of
 10        them, I was terrified.                         They moved the car and I
 11        guess searched the vehicle.
 12                     Q.       When you say you guess, did you actually
 13        observe it?
 14                     A.       I observed it.             They were searching the
 15        vehicle.
 16                     Q.       Who was doing the search?
 17                     A.       All of the officers were looking through
 18        the car.
 19                     Q.       When you say all of them, approximately
 20        how many are we talking about?
 21                     A.       There were, like I said, 10 to 15
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 67
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 68 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       officers out there.                      They seem to have come and
   2       gone.            They kept coming.
   3                    Q.       But it's your recollection that the 10
   4       or 15 officers were searching your vehicle?
   5                    A.       Uh-huh.
   6                    Q.       That's a yes?
   7                    A.       Yes.    I'm sorry.
   8                    Q.       That's fine.           Do you know whether the
   9       officers who were doing the search, whether
 10        Cunningham and Pristash were doing a search?
 11                     A.       I believe they did as well.
 12                     Q.       What's that based upon?
 13                     A.       I think just -- it just seemed like it
 14        would be what they would do since they were the
 15        ones that stopped me.                        But there were many
 16        officers around my vehicle and many of them were
 17        in and out of the vehicle.
 18                     Q.       My question is:              In your mind's eye, do
 19        you have a recollection of seeing Cunningham?
 20                     A.       In my mind's eye, all I see are red and
 21        blue lights and officers.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 68
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 69 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       That's why it's important for both of us
   2       to let each other finish my question and your
   3       answers.               So my question is:                  Sitting here today,
   4       are you able to say whether Cunningham and
   5       Pristash were two of the 10 other 15 officers
   6       that were searching your vehicle?
   7                    A.       Yes.
   8                    Q.       And what is that based upon?                       Is that
   9       based upon your recollection, or is that based
 10        upon an assumption?
 11                     A.       I'm going to say that's based upon my
 12        recollection.
 13                     Q.       What is it specifically --
 14                     A.       Given who I know them to be seeing them
 15        in court.
 16                     Q.       Tell me specifically what you recall
 17        them doing in terms of searching your vehicle?
 18                     A.       They searched the trunk.                       They searched
 19        the inside of my vehicle.                            At some point, there
 20        was another officer that allowed me to sit in the
 21        backseat of my car while he was searching.                                        I
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 69
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 70 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       don't recall his name.
   2                    Q.       Well, let's back up here.                      Tell me what
   3       is your specific recollection of what Cunningham
   4       and Pristash did in terms of the search?                                      Do you
   5       know what they did specifically?
   6                    A.       I do recall Cunningham looking in my
   7       trunk, the trunk of my car.                              I do recall Pristash
   8       bending over on the driver's side like I guess
   9       looking on the floor and up under the steering
 10        wheel area of my vehicle.                            I do recall that.
 11                     Q.       Okay.    And then do you recall these
 12        other officers also doing searches of your
 13        vehicle?
 14                     A.       Yes.
 15                     Q.       Let me back up.              It's your testimony
 16        that at some point an officer allowed you to sit
 17        in your vehicle?
 18                     A.       Yes.
 19                     Q.       Provide your best description of what
 20        that officer looked like?
 21                     A.       Tall white male, bald, kind of thick.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 70
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 71 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       I know you said you don't remember his
   2       name.            Do you remember his rank?                           Did anyone
   3       refer to him by a rank?
   4                    A.       No, no one referred to him at this time
   5       as a rank.               But he did have on a badge.                        I want
   6       it say his name started with a W, but I don't
   7       recall.
   8                    Q.       This officer allowed you to sit in the
   9       back of the vehicle?
 10                     A.       He did.      He was also the same officer
 11        that loosened the handcuffs.
 12                     Q.       When you were initially handcuffed, I
 13        take it you were handcuffed behind your back,
 14        correct?
 15                     A.       Yes.
 16                     Q.       At some point, were the handcuffs --
 17        were you handcuffed in the front?
 18                     A.       I believe by the time the paramedic
 19        came.
 20                     Q.       How much time do you think elapsed
 21        before the paramedics arrived?
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 71
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 72 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       It seemed forever.                 I don't know.            It
   2       was a very long time.
   3                    Q.       Can you give me any idea in terms of
   4       time?
   5                             MR. DOWNS:         Objection.             The witness says
   6       she doesn't know.                    Asked and answered.
   7                    A.       It was a long time.
   8                    Q.       Okay.    How long do you think you
   9       remained sitting in the back of your vehicle?
 10                     A.       I don't know.
 11                     Q.       Did you remain seated in the back of
 12        your vehicle until the paramedics arrived?
 13                     A.       I don't recall.
 14                     Q.       Do you recall any conversations you had
 15        with the officers other than what you've already
 16        described or why did you run or why did you take
 17        off, or something to that effect?
 18                     A.       Yes.    I actually said to the officer
 19        that was searching my car at the time, that was
 20        the gentleman that I just told you about, I said
 21        to him --
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 72
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 73 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       This is the gentleman whose name you
   2       believe begins with a W?
   3                    A.       Yes.    I can't remember.                      But I said to
   4       him, I am watching you, I am watching you.
   5                    Q.       Did he respond?
   6                    A.       He did not.          He also -- I mean, he was
   7       just looking so intently.                            Then he went to the
   8       trunk of my car.                   And at that point, I did ask
   9       him what are you looking for?                                And he says -- at
 10        some point I think someone asked me, or he asked
 11        me, someone asked me, I want to say it was him
 12        but I'm not sure, oh, what was I doing in the
 13        area?            What was I doing in the area?                           I told him
 14        I was working.                 When he was in the trunk of my
 15        car, I asked him what he was looking for.                                        And he
 16        said to me, I'm looking for proof that you do
 17        what you say you do.                       He was looking through
 18        my -- a stack of business card and he was looking
 19        for a business card or something.                                     And I said,
 20        well, I don't have a business card.                                     But I have a
 21        client list.                 So I told him where he could find
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 73
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 74 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       the client listing, and the client list had
   2       addresses and all that stuff on it.                                  So I guess
   3       that satisfied what he was looking for.                                     He also
   4       was the officer that asked me if I wanted to go
   5       to the emergency room, if I wanted medical
   6       attention.               That's what he said, do you need
   7       medical attention.
   8                    Q.       What was your response?
   9                    A.       Initially, I just kept saying look, I
 10        just want to go home.                        I'm not sure what's going
 11        on.          I just want to go home.                       After my arm was
 12        paining me so terribly, I eventually said yes.
 13                     Q.       Okay.    Let me back up for a second.
 14        When you were speaking to your pastor you said
 15        you had an earpiece in?
 16                     A.       Uh-huh.      Only on the one side.                    Always
 17        on the right-hand side.
 18                     Q.       Did you keep the earpiece in?
 19                     A.       Once the officer came, no.
 20                     Q.       Where did you put the ear piece?
 21                     A.       I just pulled it out of my ear.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 74
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 75 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       Tell me what happened once the
   2       paramedics arrived.
   3                    A.       When the paramedics arrived, when they
   4       came, the officer said -- Cunningham told them to
   5       take me to Union Memorial in Elkton.                                    And the
   6       driver said, well, that's not the closest
   7       hospital, Harford Memorial is.                                    He said no, I
   8       want her to go to Union in Elkton.
   9                    Q.       Did he tell you why, or did he give an
 10        explanation?
 11                     A.       He was not talking to me.
 12                     Q.       Did he provide the driver an
 13        explanation?
 14                     A.       No.      He just said that's where he wanted
 15        me to go.               And she continuously said, yeah, but
 16        the closest hospital is Harford Memorial.                                       And he
 17        was very adamant about going to Union in Elkton.
 18                     Q.       Union in Elkton, just for purposes of
 19        the record.
 20                     A.       Union Hospital in Elkton, Maryland.
 21                     Q.       Which is in Cecil County?
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                     Page: 75
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208    Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 76 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       Yes.
   2                    Q.       The driver was talking about Harford
   3       Memorial, which is in Harford County, correct?
   4                    A.       Yes.    But it was the closest hospital.
   5       I guess -- I don't know what happened.                                     I wound
   6       up going there.                  But there was an older gentleman
   7       that came, and he said to the driver, he pulled
   8       up in another Water Witch vehicle --
   9                    Q.       What kind of vehicle?
 10                     A.       It's called Water Witch.
 11                     Q.       What is that?
 12                     A.       Which I guess is their paramedic.                            It's
 13        called Water Witch.
 14                     Q.       This is another paramedic?
 15                     A.       Yes.
 16                     Q.       That's a new one on me.                        I've never
 17        heard of that before.
 18                     A.       He came, and the driver said you don't
 19        have to do that.                   You don't have to go all of the
 20        way out there.                 It's out of the way.                      You don't
 21        have to do that.                   They know the rules.                    You're
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 76
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 77 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       supposed to go to the closest hospital.                                     She said
   2       oh, no, we don't have any calls.                                     I'll just go
   3       ahead and do what he asked.                              He said you don't
   4       have to do that.                   She says, well, I'll just do
   5       it.          And so we wound up taking the very long ride
   6       to Elkton, Maryland in Cecil County to Union
   7       Hospital.
   8                    Q.       Where you were stopped on Route 1, that
   9       was in Cecil County, correct?
 10                     A.       Yes, I believe that is still part of
 11        Cecil County.
 12                     Q.       What, if any, medical treatment was
 13        rendered by the paramedics at the scene?
 14                     A.       There was nothing rendered at the scene.
 15                     Q.       You were taken by ambulance?
 16                     A.       By ambulance.
 17                     Q.       And were you on a gurney, or how were
 18        you situated?
 19                     A.       I stepped up into the ambulance.                           Sat on
 20        the gurney.               They strapped me in and took me to
 21        the hospital.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 77
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 78 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       Were you handcuffed at that point?
   2                    A.       I was still handcuffed.
   3                    Q.       Did anyone ride in the back of the
   4       ambulance with you?
   5                    A.       Yes, there were two people in the back
   6       with me.
   7                    Q.       And were they paramedics, or were they
   8       law enforcement officers?
   9                    A.       Paramedics.
 10                     Q.       Did you say anything?                    Do you recall any
 11        discussion with the paramedics on the transport?
 12                     A.       No, not that I recall.
 13                     Q.       Do you recall or have an understanding
 14        of how long it took to get from where you were
 15        stopped to get to Union Memorial Hospital?
 16                     A.       Do I recall how long?                    It's close to a
 17        30-minute drive.
 18                     Q.       Okay.    So you think it took about 30
 19        minutes to get to Union Memorial?
 20                     A.       At least.
 21                     Q.       Did a deputy sheriff from Cecil County,
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 78
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 79 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       was there a deputy sheriff from Cecil County at
   2       Union Memorial Hospital?
   3                    A.       Cunningham was there to receive me.
   4                    Q.       Any other officers other than Deputy
   5       Cunningham?
   6                    A.       No.
   7                    Q.       Once you got to Union Memorial, what's
   8       your recollection of what treatment you received?
   9                    A.       They did an x-ray.                    They said I had a
 10        very bad sprain.                      They gave me a sling, and that
 11        was it.
 12                     Q.       How long do you think you were at Union
 13        Memorial Hospital?
 14                     A.       A couple hours, I guess.
 15                     Q.       And were you in an actual room, or were
 16        you -- where were you, in the emergency room?
 17        Where were you?
 18                     A.       There was like a room in the back
 19        portion of the emergency room, I guess.
 20                     Q.       Was Cunningham present when you were
 21        being treated?
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                     Page: 79
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208    Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 80 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       Yes, he was.
   2                    Q.       Were you handcuffed or not handcuffed?
   3                    A.       I remained handcuffed.
   4                    Q.       So you remained handcuffed?
   5                    A.       I remained handcuffed.
   6                    Q.       Did you remain handcuffed the entire
   7       time?
   8                    A.       The entire time except for when the
   9       x-ray was taken.
 10                     Q.       They took the handcuffs off to do the
 11        x-ray, and then they re-handcuffed you?
 12                     A.       Yes, he re-handcuffed me.
 13                     Q.       Did he handcuff you in the front or the
 14        rear?
 15                     A.       In the front.
 16                     Q.       So where did you go after you left Union
 17        Memorial Hospital?
 18                     A.       By that time, it was -- I went to I
 19        guess a holding cell in Elkton, the Detention
 20        Center holding cell.
 21                     Q.       Did you go back to the Sheriff's Office?
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 80
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 81 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       I don't know where it was, actually.
   2                    Q.       Okay.
   3                    A.       I went to a building and what seemed to
   4       me to be like a back door.                                There was a cell, all
   5       concrete, and put in there.
   6                    Q.       You were obviously transported from
   7       Union Memorial?
   8                    A.       By Cunningham in the back of his
   9       vehicle.
 10                     Q.       Were you handcuffed at that time?
 11                     A.       I was handcuffed.
 12                     Q.       Once you got to the holding cell, as
 13        you've described it, did you remain handcuffed?
 14                     A.       No.      Once he put me in the cell, he took
 15        the handcuffs off.
 16                     Q.       Was there anyone else in the cell?
 17                     A.       No.
 18                     Q.       How long did you remain in the cell?
 19                     A.       Oh, gee, hours it seems.
 20                     Q.       Okay.       So you believe you were in the
 21        holding cell for a couple hours?
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                     Page: 81
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208    Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 82 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.        Yes.
   2                    Q.        Did anyone come by and speak to you
   3       during that time period?
   4                    A.        No.
   5                    Q.        Did -- what's the next thing that
   6       occurred after you're waiting in the holding cell
   7       for a couple of hours?
   8                    A.        After that I was stripped of all my
   9       clothing, other than my blouse and my pants --
 10                     Q.        Who stripped you of your clothing?
 11                     A.        At that time, when I got there, I was
 12        searched, so there was a female that searched me.
 13        They took my clothes.                            And I was left with my
 14        blouse and my pants.
 15                     Q.        What clothes did they take?
 16                     A.        My jacket, the sweat suit jacket, my
 17        shoes.                At that point, I don't know if I had a
 18        hat on.                I didn't have a hat on at that point.
 19        Anything other than my blouse and my pants.                                         So
 20        once I took my shoes off, I walked into the cell,
 21        and they took the handcuffs off, and that's where
CRC Salomon, Inc.                       www.crcsalomon.com - info@crcsalomon.com                    Page: 82
Office (410) 821-4888                    2201 Old Court Road, Baltimore, MD 21208   Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 83 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       I was.
   2                    Q.       You're in the cell for a couple hours,
   3       correct?
   4                    A.       It seems that way, yes.
   5                    Q.       What occurred next?
   6                    A.       Cunningham came to take me out of the
   7       cell.            I was fingerprinted and my picture taken
   8       and put back in the cell.
   9                    Q.       Okay.    So your testimony is he did
 10        fingerprint you?
 11                     A.       Yes.
 12                     Q.       Were you handcuffed during this process?
 13                     A.       I don't recall.
 14                     Q.       But your recollection is that they
 15        photographed you, fingerprinted you, and then
 16        they put you back in the cell?
 17                     A.       Uh-huh.
 18                     Q.       That's a yes?
 19                     A.       Yes.
 20                     Q.       How long did you remain in the cell the
 21        second time?
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 83
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 84 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       Quite a while.                I'm not sure of how
   2       long.            It just seemed to be a very long time.
   3                    Q.       Was anyone in the cell with you the
   4       second time?
   5                    A.       No.
   6                    Q.       And then what occurred after that?
   7                    A.       Cunningham came back, put the handcuffs
   8       on me again, and I got back in the car.                                     He had
   9       all of my belongings.                           They did give me my shoes
 10        back to walk out to his car.                                  I got in the car,
 11        and then by that time I guess we went to the
 12        actual Detention Center, sat in the car for I
 13        want to say about 20 minutes at the gate.                                       He
 14        made a phone call on his cell phone, and he
 15        said -- I don't know who he was talking to -- but
 16        he said something to the effect of it won't go
 17        through, it won't go through.                                   I don't know what
 18        he was talking about.
 19                              And then after, I want to say about 20
 20        minutes, because I remember asking him what time
 21        it was.               And I recall him saying something like
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                     Page: 84
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208    Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 85 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       1:17 or 12:17.                 I remember something about 17.
   2       So it was pretty late.
   3                             And so we were just sitting there at the
   4       gate and waiting for I guess the gate to open.
   5                    Q.       Did you have any other conversation with
   6       Cunningham either during the first transport or
   7       the second transport?
   8                    A.       I was continuously begging him
   9       throughout the entire process to allow me to
 10        answer my phone, or he would answer my phone to
 11        let me husband know that I was okay, because my
 12        husband was calling me continuously.                                  My daughter
 13        was calling me continuously.                               My pastor was
 14        calling me continuously.                           And how do I know,
 15        because they all three have distinctive rings.
 16        They were back to back to back.                                 He had my cell
 17        phone the entire time.                         And I could hear the
 18        phone ringing.                 And I was just begging him to
 19        answer the phone.
 20                              At some point in there we did go to the
 21        Commissioner's Office.                         I forgot about that part.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 85
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 86 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       So we left the cell, went to the Commissioner's
   2       Office and then went to the Detention Center.                                            I
   3       think that's how that happened.
   4                    Q.       Did you appear in front of the
   5       Commissioner?
   6                    A.       I did.
   7                    Q.       What do you recall about your appearance
   8       in front of the Commissioner?
   9                    A.       I don't really recall exactly all that
 10        was being said, but I didn't realize that I was
 11        going to a Detention Center at the time.                                      I
 12        thought that I was going to be able to sit there
 13        and wait until 8:00 in the morning.
 14                     Q.       Do you recall anything about what
 15        happened when you appeared before the
 16        Commissioner?
 17                     A.       Other than the fact of me asking the
 18        Commissioner if I could have my phone call.                                          And
 19        the Commissioner said -- because Cunningham told
 20        me that I wouldn't be able to have a phone call
 21        until I got to the Commissioner.                                     That's what he
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                         Page: 86
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 87 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       told me.
   2                             So when I got to the Commissioner, I was
   3       asking for the phone call, and he said oh, you
   4       can't do that until you're processed or something
   5       to that effect.
   6                    Q.       Did the Commissioner ask you whether you
   7       wanted a lawyer?
   8                    A.       Yes.    And I decided to wait to have
   9       representation, which would be, he told me 8 or
 10        8:30 in morning and then a public defender.
 11                     Q.       So you appeared before the Commissioner,
 12        and the Commissioner asked whether you wanted an
 13        attorney, and you said you did.
 14                     A.       Uh-huh.
 15                     Q.       The Public Defender -- you were told the
 16        Public Defender would be available the next
 17        morning, correct?
 18                     A.       Yes.
 19                     Q.       And then Cunningham took you to the
 20        Detention Center, correct?
 21                     A.       Yes.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 87
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 88 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       Okay.       And other than asking Cunningham
   2       to either allow you to answer your phone and/or
   3       to have him answer your phone, do you recall any
   4       other conversations you had with Cunningham?
   5                    A.       No.
   6                    Q.       It's your testimony that on the two
   7       transports from when you were transported to
   8       Union Memorial and then transported to the
   9       Commissioner and then transported to the
 10        Detention Center, on each one of those
 11        transports, you were handcuffed, correct?
 12                     A.       Yes.
 13                     Q.       What happens once you get to the
 14        Detention Center?
 15                     A.       I was strip searched.
 16                     Q.       Do you recall who strip searched you?
 17                     A.       It was a female officer.
 18                     Q.       This is a Deputy Sheriff or a
 19        Correctional Officer?
 20                     A.       I don't recall.                 I didn't know one from
 21        the other at any time.                            I was given the uniform,
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                     Page: 88
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208    Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 89 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       two left shoes that were way larger than what my
   2       feet are, and yes, put into a cell.
   3                    Q.       Anyone else in the cell with you?
   4                    A.       No.
   5                    Q.       Were you seen by the Commissioner the
   6       following morning?
   7                    A.       Yes.
   8                    Q.       When you got to the Detention Center,
   9       did you ask to make any telephone calls?
 10                     A.       Yes.
 11                     Q.       Were you permitted to make any telephone
 12        calls?
 13                     A.       No.
 14                     Q.       Who denied you the right to make the
 15        telephone calls?
 16                     A.       The officers that were there.                       They told
 17        me I had to be processed, and that was the answer
 18        that I got continuously.
 19                     Q.       So you -- were you ever permitted to
 20        make any telephone calls?
 21                     A.       About 5:30 the next morning.
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                     Page: 89
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208    Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 90 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       Where did you make the call from?
   2                    A.       From the Detention Center.
   3                    Q.       And this was from a Detention Center
   4       phone, I take it?
   5                    A.       The pay phone, yes.
   6                    Q.       Were you seen by the Commissioner that
   7       morning?
   8                    A.       Yes.
   9                    Q.       How was that done?                    Was that done by
 10        video?
 11                     A.       No.      I was taken from the Detention
 12        Center back to the courthouse transported by two
 13        other officers.
 14                     Q.       And you don't know whether they were
 15        Deputy Sheriffs or Correctional Officers?
 16                     A.       No.      I want to say they were deputies,
 17        but I really don't recall.
 18                     Q.       What time were you seen by the
 19        Commissioner?
 20                     A.       I guess it must have been about 8:30,
 21        8:00, 8:30.
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                     Page: 90
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208    Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 91 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       And you were represented by the Public
   2       Defender?
   3                    A.       Yes.
   4                    Q.       And were you released by the
   5       Commissioner?
   6                    A.       Yes.
   7                    Q.       How did you get from the courthouse back
   8       to your house or wherever you were going?
   9                    A.       I was released back into the custody of
 10        the officers that brought me there.
 11                     Q.       Where did they take you?
 12                     A.       Handcuffed, shackled around my ankles
 13        and the waist.                 They took me back to the
 14        Detention Center and put me back in the cell, and
 15        I waited.
 16                     Q.       How long did you wait?
 17                     A.       I wasn't released until the afternoon.
 18                     Q.       And did someone pick you up at the
 19        Detention Center?
 20                     A.       My husband was there waiting for me.
 21                              MR. DOWNS:         Is this a good place to take
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 91
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 92 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       a two-minute restroom break?
   2                             MR. KARPINSKI:             Yes.
   3                             (Recess.)
   4       BY MR. KARPINSKI:
   5                    Q.       Before we go on too far, what's your
   6       husband's cell phone number?
   7                    A.       443-326-8734.
   8                    Q.       And would that have been his number in
   9       2016?
 10                     A.       Yes.
 11                     Q.       And what's the provider?
 12                     A.       AT&T.
 13                     Q.       And your daughter's cell phone number?
 14                     A.       443-310-8186.
 15                     Q.       Is that AT&T as well?
 16                     A.       Yes.
 17                     Q.       And your cell phone number?
 18                     A.       443-562-8959.
 19                     Q.       AT&T, correct?
 20                     A.       Yes.
 21                     Q.       Those would have been the cell phone
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 92
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 93 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       numbers on the date of this incident?
   2                    A.       I believe so, yes.
   3                    Q.       Well, is it possible --
   4                    A.       I was thinking about my daughter, but
   5       yes.
   6                    Q.       You're comfortable that that was your
   7       cell phone number at the time?
   8                    A.       Oh, yes.
   9                    Q.       So after you were released from the
 10        Detention Center, and I take it your husband
 11        picked you up, when was the first time you sought
 12        medical treatment?
 13                     A.       On -- I was released on Friday.                         I
 14        sought medical treatment on Saturday.
 15                     Q.       Where did you go?
 16                     A.       Upper Chesapeake Medical Center in
 17        Bel Air, Maryland.
 18                     Q.       What sort of symptoms were you having
 19        that you felt necessitated medical treatment?
 20                     A.       My elbow looked like a softball was
 21        sitting on it.                 It was very swollen.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 93
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 94 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       Any other physical injuries?
   2                    A.       Bruises on the face from glass and
   3       gravel being stuck in my skin from pressing.
   4       Swollen limbs, but mainly it was the elbow.
   5                    Q.       Had you ever been to Upper Chesapeake
   6       before?
   7                    A.       I don't believe so, no.
   8                    Q.       Do you have a primary care provider now?
   9                    A.       Yes, I do.
 10                     Q.       Who is that?
 11                     A.       Dr. Palisoc, P-A-L-I-S-O-C.
 12                     Q.       Where is Dr. Palisoc located?
 13                     A.       In Manchester, Pennsylvania.
 14                     Q.       How long has Dr. Palisoc been your
 15        primary care physician?
 16                     A.       December.
 17                     Q.       Who was your primary care physician
 18        before that?
 19                     A.       Robert Roby, R-O-B-Y, at Sinai Hospital
 20        in Baltimore.
 21                     Q.       How long was Dr. Roby your primary care
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 94
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 95 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       physician?
   2                    A.       20 years.
   3                    Q.       Have you ever -- putting aside this
   4       case, have you ever sought any counseling for
   5       mental or emotional issues you may be having?
   6                    A.       No.
   7                    Q.       Have you ever been prescribed any
   8       medication for depression or anxiety?
   9                    A.       No.
 10                     Q.       You saw someone at Chesapeake on that
 11        Saturday following the incident.                                        What would have
 12        been your next treatment that you received?
 13                     A.       I was sent to a specialist.
 14                     Q.       Do you remember the name of the
 15        specialist?
 16                     A.       I believe they called him Dr. Raj,
 17        R-A-J, and then I was sent to Dr. Abzug, and then
 18        I went to -- yes, those two at Upper Chesapeake.
 19                     Q.       Dr. Raj, do you recall what kind of
 20        treatment he gave you?
 21                     A.       I believe he was the one that put me in
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                         Page: 95
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208        Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 96 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1       the cast.
   2                    Q.       This --
   3                    A.       Wait a minute.             No, no, no.          Because I
   4       was seen in the emergency room.                                 So the emergency
   5       room put me in a cast.                         He recasted it once he
   6       did his examination.
   7                    Q.       The emergency room on the night of the
   8       incident put you in a cast?
   9                    A.       That Saturday, yes.
 10                     Q.       They put a hard cast on?
 11                     A.       I believe so.
 12                     Q.       You believe Dr. Raj may have recasted it
 13        at some point?
 14                     A.       Yes.
 15                     Q.       The other doctor, Abzug?
 16                     A.       I think we kept the cast, and after a
 17        certain amount of time went to a soft cast.
 18                     Q.       What else do you recall about your
 19        medical treatment?
 20                     A.       Not a whole lot.               It was a long time, it
 21        seemed.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 96
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 97 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       Do you recall seeing any other doctors?
   2                    A.       Being evaluated at Orthopedic Associates
   3       or Ortho Maryland.
   4                    Q.       No other doctors that we haven't already
   5       talked about?
   6                    A.       Ortho Maryland, Dr. Keene, K-E-E-N-E.
   7                    Q.       Did you seek any counseling as a result
   8       of this incident?
   9                    A.       I did.
 10                     Q.       When did that begin?
 11                     A.       I do not recall exactly when.                       I don't
 12        recall exactly when.
 13                     Q.       Can you give me any estimation, a month
 14        or two months?                 If you can't, you can't.                       But do
 15        you have any approximation?
 16                              MR. DOWNS:         Objection.
 17                     A.       I don't know.            I know I did it.
 18                     Q.       Do you recall how frequently you sought
 19        counseling?
 20                     A.       I think like once or twice a week,
 21        depending on what was needed, I guess.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 97
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 98 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       For how long?
   2                    A.       It was a few months.
   3                    Q.       Who did you see?
   4                    A.       I went to Safe Harbor.
   5                    Q.       Was this individual counseling, or was
   6       this group counseling?
   7                    A.       Individual.
   8                    Q.       Did you ever have group counseling?
   9                    A.       I did.     I did an IOP at Kaiser.
 10                     Q.       What does IOP stand for?
 11                     A.       Individual -- it's group therapy.                           I
 12        can't even think right now.                              But yes.
 13                     Q.       Do you recall when you did the therapy
 14        at Kaiser?
 15                     A.       It was like between spring, summer 2018.
 16                     Q.       Was there something that prompted you to
 17        begin group therapy in 2018 for an incident that
 18        occurred in 2016?
 19                     A.       Say that again.
 20                     Q.       Was there something that prompted you to
 21        begin therapy in 2017?
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 98
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
            Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                       08/02/19       Page 99 of 128
                                                              Sherrill v. Deputy Joseph Cunningham, et al.

   1                             MR. DOWNS:         As long as you can answer
   2       without discussing any conversations that you and
   3       I had.
   4                    A.       Okay.    Just a realization.                   I still had
   5       some things going on.
   6                    Q.       Were you referred by your attorney to
   7       group therapy?
   8                    A.       No, I was not.
   9                    Q.       Are you still in group therapy?
 10                     A.       I am not.
 11                     Q.       When did you stop your group therapy?
 12                     A.       It ended sometime I think a few months
 13        after I started.
 14                     Q.       Why did you cease your group therapy?
 15                     A.       I moved to Pennsylvania.
 16                     Q.       Have you attempted to go ahead and find
 17        a therapist or group therapy in Pennsylvania?
 18                     A.       I have.
 19                     Q.       Have you had any success in that regard?
 20                     A.       Yes.
 21                     Q.       Have you started group therapy in
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                        Page: 99
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 100 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1       Pennsylvania?
   2                    A.       Not group therapy, individual therapy.
   3                    Q.       Who are you seeing in Pennsylvania?
   4                    A.       I go to Tremetire, T-R-E-M-E-T-I-R-E.
   5       The first name is Nicholle, N-I-C-H-O-L-L-E.
   6                    Q.       Where is Nicholle Tremetire located?
   7                    A.       In York, Pennsylvania.                    It's Tremetire
   8       Trauma Services.
   9                    Q.       What's your husband do for a living?
 10                     A.       He's a carpenter.
 11                     Q.       And what precipitated your move from
 12        Maryland to Pennsylvania?
 13                     A.       Trauma.
 14                     Q.       When you say trauma, what do you mean?
 15                     A.       Trauma, traumatic experience dealing
 16        with this situation, I moved.
 17                     Q.       It's your testimony that you moved from
 18        Maryland to Pennsylvania as a result of the
 19        incident on January 14 of 2016?
 20                     A.       2016, yes.
 21                     Q.       And that's what was the basis for your
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 100
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 101 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1       decision to move?
   2                    A.       Yes.
   3                    Q.       How often do you see Nicholle Tremetire?
   4                    A.       Once a week.
   5                    Q.       For how long?
   6                    A.       I'm still in treatment.
   7                    Q.       I understand.               But how long is a
   8       session, an hour, two hours?
   9                    A.       About an hour.
 10                     Q.       Okay.       Are you seeing anyone else
 11        currently for any emotional issues as a result of
 12        the incident in 2016?
 13                     A.       No.
 14                     Q.       Do you have a recollection of what you
 15        were initially charged with?
 16                     A.       Fleeing and eluding, driving right of
 17        center.               That's all I recall.
 18                     Q.       And your case was originally tried in
 19        the District Court?
 20                     A.       Yes.
 21                     Q.       Do you remember who your attorney was?
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                    Page: 101
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208    Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 102 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       Palmeiro.
   2                    Q.       And you testified at trial?
   3                    A.       I did.
   4                    Q.       And did any of the officers testify?
   5                    A.       Yes.
   6                    Q.       Which officers testified?
   7                    A.       Cunningham, Pristash, and the other one.
   8       I can't remember his name.
   9                    Q.       What was the outcome of your District
 10        Court trial?
 11                     A.       I don't recall.                 I don't recall.
 12                     Q.       Do you recall being found guilty of
 13        anything?
 14                     A.       I do not.
 15                     Q.       You don't recall one way or the other?
 16                     A.       No.      I know that it was dropped at the
 17        Circuit Court level.
 18                     Q.       At the what?
 19                     A.       I believe at the Circuit Court level.                               I
 20        know that the charges were dropped.
 21                     Q.       Let me ask you this:                      You recall
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                    Page: 102
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208    Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 103 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1       appearing in the District Court, correct?
   2                    A.       Honestly, it was just court for me.
   3                    Q.       But you recall appearing and testifying
   4       in court, correct?
   5                    A.       Yes.
   6                    Q.       District Court, Circuit Court, we'll
   7       figure all that out some other time.                                  And then in
   8       a subsequent period of time, the charges were
   9       dropped, correct?
 10                     A.       Yes.
 11                     Q.       Did you actually need to appear again in
 12        court, or were you just told by your lawyer --
 13                     A.       No, I appeared every time.                     Every
 14        cancellation, every postponement, I was there.
 15                     Q.       How many times do you believe court was
 16        either canceled or postponed?
 17                     A.       Four, at least.
 18                     Q.       Were these after the time that you had
 19        testified in court, or were there times before
 20        you had testified in court?
 21                     A.       What do you mean?
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 103
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 104 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       That court had been canceled?
   2                    A.       After the first initial time that I
   3       testified in court?
   4                    Q.       Yes.
   5                    A.       Yes.
   6                    Q.       Four times it had been continued?
   7                    A.       At least, yes.
   8                    Q.       Were you in court when you were told
   9       that the charges were being dropped?
 10                     A.       Yes.
 11                     Q.       Who was representing you at that time?
 12                     A.       Riddler, R-I-D-D-L-E-R, Riddle.
 13                     Q.       Riddle.      I'll help you out.
 14                     A.       I figured you knew.
 15                     Q.       The four times that you appeared, did
 16        the officers appear?
 17                     A.       Not every time.              I'm not sure whether
 18        they did or did not.
 19                     Q.       Do you recall having any interaction
 20        with the officers during the court proceedings?
 21                     A.       What do you mean interactions?
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 104
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 105 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       Conversations, discussions, anything of
   2       that nature?
   3                    A.       With the officers?
   4                    Q.       Yes.
   5                    A.       No.
   6                    Q.       Do you have any photographs regarding
   7       any of the injuries that you had?
   8                    A.       Do I have photographs personally?
   9                    Q.       Yes.
 10                     A.       Yes.
 11                     Q.       Have you shared those with your counsel?
 12                     A.       Yes.
 13                     Q.       What photographs do you believe you
 14        have, ma'am?
 15                     A.       What photographs do I believe I have?
 16                     Q.       Uh-huh.
 17                     A.       I'm sure you can obtain those from my
 18        attorney, correct?
 19                              MR. DOWNS:            I can proffer that I
 20        received a photograph of a jacket that I'll send
 21        over to you this weekend.
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                    Page: 105
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208    Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 106 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                             MR. KARPINSKI:             That's what it is, of a
   2       jacket?
   3                             MR. DOWNS:         Of the jacket that she was
   4       wearing at the time.
   5                                (Whereupon, Sherrill Deposition
   6       Exhibit No. 1, Answers to Interrogatories,
   7       marked.)
   8                             (Whereupon, Sherrill Deposition Exhibit
   9       No. 2, Answers to Interrogatories, marked.)
 10        BY MR. KARPINSKI:
 11                     Q.       I'm going to show you what's been marked
 12        as Exhibit 1, and that's your Answers to
 13        Interrogatories to Defendant Pristash.
 14                              Do you see that?
 15                     A.       Okay.
 16                     Q.       If you turn to the second-to-the-last
 17        page, I just want to confirm, that's your
 18        signature, correct?
 19                     A.       Yes.
 20                     Q.       And you understood you were signing
 21        these under the penalties of perjury?
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 106
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 107 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       Yes.
   2                    Q.       And the answers were to the best of your
   3       knowledge or information at the time?
   4                    A.       Yes.
   5                    Q.       I take it you read the answers before
   6       you signed them?
   7                    A.       Yes.
   8                    Q.       And you signed them because they were to
   9       the best of your knowledge and recollection,
 10        correct?
 11                     A.       Yes.
 12                     Q.       Turn to Exhibit 2.                 If you turn to
 13        the -- it looks like page -- fourth to the end,
 14        that's your signature, ma'am?
 15                     A.       Yes.
 16                     Q.       The same question, you understood that
 17        these are under the penalties of perjury?
 18                     A.       Yes.
 19                     Q.       And they are accurate to the best of
 20        your knowledge, information, and belief at the
 21        time you signed them?
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 107
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 108 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       Yes.
   2                    Q.       Have you been a plaintiff or a defendant
   3       in any lawsuit other than the one we've talked
   4       about today?
   5                    A.       A criminal lawsuit or civil?
   6                    Q.       A civil lawsuit where you either have
   7       brought a suit like you have in this particular
   8       instance against someone, or you have been sued
   9       by someone else?
 10                     A.       No, not to this magnitude.
 11                     Q.       Not only to this magnitude.                     Basically
 12        at all.               Have you ever been a plaintiff or a
 13        defendant in any case?
 14                     A.       Yes.
 15                     Q.       What was the case about?
 16                     A.       Probably a car accident or something.
 17                     Q.       Was this a case that you brought the
 18        suit or you were sued?
 19                     A.       I probably brought the suit.
 20                     Q.       Do you believe this happened on one
 21        occasion or more than one occasion?
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 108
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 109 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    A.       Maybe twice in my lifetime.
   2                    Q.       Do you recall whether those were
   3       actually lawsuits, or they were just claims for
   4       injuries?
   5                    A.       Claims.
   6                             MR. KARPINSKI:             Ma'am, those are all the
   7       questions I have for you.
   8                             MR. DOWNS:         I have a few followups.
   9       EXAMINATION BY MR. DOWNS:
 10                     Q.       I want to take you back to the scene of
 11        the incident after you were pulled out of the
 12        car.          Are we in the same place?
 13                     A.       Yes.
 14                     Q.       So you mentioned that Officer Cunningham
 15        twisted your right arm.                          Do you remember saying
 16        that on direct examination?
 17                     A.       Yes.
 18                     Q.       Describe the pain that you felt when
 19        Officer Cunningham twisted your right arm?
 20                     A.       It was just a sharp shooting pain that
 21        went up and down through my arm.
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 109
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 110 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       Which arm?
   2                    A.       My right arm.
   3                    Q.       Did you have that pain to your right arm
   4       prior to --
   5                    A.       I didn't.
   6                    Q.       Sorry.        I need to finish my question.
   7       That's my fault.                      Did you experience that pain in
   8       your right arm prior to Officer Cunningham
   9       twisting your right arm?
 10                     A.       No.
 11                     Q.       Describe the amount of force that
 12        Officer Cunningham used in twisting your right
 13        arm?
 14                              MR. KARPINSKI:                Objection.
 15                     A.       To have the -- according to what I know
 16        from the examination, to have the bone to be
 17        broken where it was broken had to be pretty
 18        much -- it had a lot of force.
 19                     Q.       You said bone broken.                       To be clear,
 20        which bone are we talking about, just generally?
 21                     A.       I don't recall the bone.
CRC Salomon, Inc.                      www.crcsalomon.com - info@crcsalomon.com                    Page: 110
Office (410) 821-4888                   2201 Old Court Road, Baltimore, MD 21208    Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 111 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                    Q.       Where on your body?
   2                    A.       It was my elbow.
   3                    Q.       Which arm?
   4                    A.       My right arm.
   5                    Q.       You mentioned that Officer Pristash had
   6       a gun to your head.                      Do you remember that
   7       testimony on direct examination?
   8                    A.       I do.
   9                    Q.       What side of your body was Officer
 10        Pristash on?
 11                     A.       The left side.
 12                     Q.       What side of your body was Officer
 13        Cunningham on at that time?
 14                     A.       On the right side.
 15                     Q.       So how do you know it was Officer
 16        Pristash with the gun to your head as opposed to
 17        Officer Cunningham?
 18                     A.       Cunningham was arresting me -- well, was
 19        putting the handcuffs on my wrists.
 20                     Q.       You mentioned being thrown to the ground
 21        before the twisting of the arm.                                 Do you know
CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                       Page: 111
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208       Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 112 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1       which officer threw you to the ground?
   2                    A.       Pristash.        He was the one that pulled me
   3       from the vehicle.
   4                    Q.       When he threw you to the ground,
   5       describe what part of your body hit the ground?
   6                    A.       The right side of my body.                       Well, my
   7       whole body hit the ground.                             I landed on the right
   8       side of my face.
   9                    Q.       And describe how the right side of your
 10        face felt when you were landing on the right side
 11        of your face after Pristash threw you to the
 12        ground?
 13                     A.       I was pretty scarred up.                       Yes.
 14                              MR. DOWNS:         Nothing further.                Thank you
 15        very much.               We're going to read and sign.
 16                              THE REPORTER:            Would you like a copy?
 17                              MR. DOWNS:         Yes, please.
 18                              (Whereupon, the deposition was concluded
 19        at 11:51 a.m.)
 20

 21

CRC Salomon, Inc.                   www.crcsalomon.com - info@crcsalomon.com                          Page: 112
Office (410) 821-4888                2201 Old Court Road, Baltimore, MD 21208          Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 113 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1       STATE OF MARYLAND
           COUNTY OF BALTIMORE
   2

   3                I, Linda A. Crockett, a Notary Public of
           the State of Maryland, do hereby certify that the
   4       within named, TALATHA SHERRILL, was deposed at
           the time and place herein set out, and after
   5       having been duly sworn by me, was interrogated by
           counsel.
   6
                    I further certify that the examination
   7       was recorded stenographically by me, and this
           transcript is a true record of the proceedings.
   8                I further certify that the stipulations
           made herein were entered into by counsel in my
   9       presence.
 10                 I further certify that I am not of
           counsel to any of the parties, nor an employee of
 11        counsel, nor related to any of the parties, nor
           in any way interested in the outcome of this
 12        action.
 13                  As witness my hand and notarial seal
           this 27th day of March, 2019.
 14          My commission expires: December 28, 2020
 15

 16                              ____________________________
                                        Notary Public
 17

 18

 19

 20

 21

CRC Salomon, Inc.                 www.crcsalomon.com - info@crcsalomon.com                         Page: 113
Office (410) 821-4888              2201 Old Court Road, Baltimore, MD 21208         Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 114 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                                    INDEX OF WITNESSES
   2            WITNESS                                                                        PAGE
   3       TALATHA SHERRILL
   4

   5              By Mr. Karpinski:                                                                  3
   6              By Mr. Downs:                                                                  109
   7

   8

   9                                      E X H I B I T S
 10                                 (Retained by counsel.)
 11        EXHIBIT NUMBER:                                                                     PAGE
 12        No. 1                 Answers to Interrogatories                                      106
 13        No. 2                 Answers to Interrogatories                                      106
 14

 15

 16

 17

 18

 19

 20

 21

CRC Salomon, Inc.                www.crcsalomon.com - info@crcsalomon.com                          Page: 114
Office (410) 821-4888             2201 Old Court Road, Baltimore, MD 21208          Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 115 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

   1                              CERTIFICATE OF DEPONENT
   2

   3                    I hereby certify that I have read and
   4       examined the within transcript, and the same is a
   5       true and accurate record of the testimony given
   6       by me.
   7                    Any additions or corrections that I feel are
   8       necessary, I will write on a separate sheet of
   9       paper to the original transcript.
 10

 11

 12

 13

 14                               _________________________
 15                                       TALATHA SHERRILL
 16

 17

 18                              ___________________________
 19                                               DATE
 20

 21

CRC Salomon, Inc.                 www.crcsalomon.com - info@crcsalomon.com                         Page: 115
Office (410) 821-4888              2201 Old Court Road, Baltimore, MD 21208         Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 116 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

  WORD INDEX                2019 1:13                                   adamant 75:17
                             113:13                <8>                  additions 115:7      APPEARANCES
 <1>                        2020 113:14            8 12:1 26:17         address 6:3, 6,       2:1
 1 36:12, 13                21013 6:17              87:9                8, 18, 20            appeared 86:15
  52:8 53:6, 11             21201 2:6              8:00 35:10           addresses 74:2        87:11 103:13
  54:19, 21 55:11,          21202 2:14              86:13 90:21         Adults 24:8           104:15
 19 56:1 64:2               222 30:15, 18          8:30 87:10           aesthetician 9:6,    appearing
  65:18, 19 77:8             31:2, 4, 5, 12, 21     90:20, 21           14                    103:1, 3
  106:6, 12                  33:13, 19 36:9                             affect 5:10          apply 11:1
  114:12                     51:19                 <9>                  afternoon 91:17      appointments
 1:17 85:1                  24 19:12, 14           9 27:1               after-school          20:17
 1:18-CV-00476-J            24th 18:18             9:30 1:13             21:21 22:2          approached
 KB 1:8                     27 24:5                901 2:5              age 5:21              41:10, 12 42:8,
 10 39:1 64:11,             2714 6:16              911 45:14, 15        ago 14:7, 7          11 44:1, 9, 17,
 14, 17 67:21               27th 113:13            93 7:14 8:2          agreed 3:4           19 51:3 62:10,
  68:3 69:5                 28 113:14              95 8:2               ahead 4:14           11
 106 114:12, 13                                                          21:4 58:2 77:3      approaches
 109 114:6                  <3>                    <A>                   99:16                43:13 44:4
 11:51 112:19               3 114:5                a.m 1:13 27:1        Air 19:7 93:17       approximately
 12:17 85:1                 30 78:18                112:19              al 1:8                16:8 36:14
 120 2:13                   30-minute 78:17        abbreviation         aliases 5:14          67:19
 14 16:12, 19               32 50:14, 16            5:19                allow 85:9 88:2      approximation
  19:13 20:1                 51:3, 8, 11 53:9      Aberdeen 12:1,       allowed 69:20         53:19 97:15
  25:19 26:12                54:1                  2                     70:16 71:8          area 31:11
  33:14 100:19                                     ability 5:10         ambulance             32:13, 21 33:9,
 15 27:2, 3, 5              <4>                     40:7                 77:15, 16, 19       10, 13 35:11
  39:1 64:11, 14            410 2:7, 15            able 13:12            78:4                 46:1 47:17
  67:21 68:4                43 6:1                  16:14, 21 20:19     amount 96:17          49:16 67:1
  69:5                      443-310-8186            21:1, 4, 9, 13       110:11               70:10 73:13, 13
 17 85:1                     92:14                  40:8 42:10, 12      angle 55:19          areas 49:12
 17345 6:5                  443-326-8734            43:6 50:4 51:6      ankles 91:12         arm 19:1, 1, 2
 18 1:13                     92:7                   63:5 64:4 69:4      answer 5:2            21:9 59:4 65:1,
 1850 2:13                  443-562-8959            86:12, 20            13:20 26:9          2, 3, 5, 5, 7, 10,
                             92:18                 Absolutely            27:9, 11, 12        10, 11 74:11
 <2>                        443-813-8443            13:10, 10            43:17 44:8           109:15, 19, 21
 2 106:9 107:12              38:17                 Abzug 95:17           56:21 85:10, 10,     110:1, 2, 3, 8, 9,
  114:13                    462-4529 2:7            96:15               19 88:2, 3           13 111:3, 4, 21
 20 1:14 2:5                                       accident 18:13,       89:17 99:1          arrest 59:1
  84:13, 19 95:2            <5>                    17, 20 19:4          answered 72:6        arrested 25:20
 2014 37:4                  5:30 89:21              37:8 108:16         answers 4:6          arresting 111:18
 2016 16:12, 19             55 33:5                accurate 5:12         5:12 28:18          arrived 71:21
  17:13 19:14                                       107:19 115:5         69:3 106:6, 9,       72:12 75:2, 3
  20:1 25:19                <6>                    ACTION 1:7           12 107:2, 5          Ashley 30:3
  33:14 92:9                6 30:9, 9               113:12               114:12, 13          aside 25:19
  98:18 100:19,             65 6:4                 activate 36:18       anxiety 95:8          95:3
 20 101:12                                         activates 35:21      apologize 15:9       asked 11:4
 2017 11:7 12:3             <7>                     36:16               appear 86:4           45:20 47:14, 17
  98:21                     7 28:14, 15            actual 79:15          103:11 104:16        72:6 73:10, 10,
 2018 19:12, 14             727-5000 2:15           84:12               appearance 86:7      11, 15 74:4
  98:15, 17                                                                                   77:3 87:12
CRC Salomon, Inc.                       www.crcsalomon.com - info@crcsalomon.com                             Page: 1
Office (410) 821-4888                    2201 Old Court Road, Baltimore, MD 21208           Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 117 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

 asking 11:2                14 70:2, 15          18 64:14 68:11       brought 91:10         care 9:18
  43:21 84:20                71:9, 13 72:9,       71:18 73:2          108:7, 17, 19          10:18 94:8, 15,
  86:17 87:3                11 74:13 78:3,        77:10 81:20         Bruises 94:2          17, 21
  88:1                      5 79:18 80:21         93:2 94:7           building 81:3         carpenter
 ass 46:3 48:2               81:4, 8 83:8, 16     95:16, 21 96:11,    bullet 49:5            100:10
 assist 15:15                84:7, 8, 10         12 102:19            business 10:3         carry 40:8
 assistance 21:6             85:16, 16, 16        103:15 105:13,      12:17 15:7            cars 31:21
  45:13                      90:12 91:7, 9,      15 108:20            73:18, 19, 20          33:21 34:1
 assistant 39:15            13, 14 109:10        Bell 38:11, 12,      bust 45:16             35:7 36:6, 7
  40:3, 5                   background 7:7       19 39:21 40:12       button 52:19           52:1 64:12, 12,
 assisted 64:20              11:11               B-E-L-L 38:11        60:9                  13
  65:12                     backseat 69:21       Bellona 20:8                               case 4:1 95:4
 Associates 20:4            backup 45:20,        Bell's 38:14         <C>                    101:18 108:13,
  97:2                      20 47:15              40:3                cabbage 29:5,         15, 17
 assume 10:13               bad 79:10            belong 39:12, 14     10                    cast 17:4, 8, 10,
  15:10 23:18               badge 42:15          belongings 84:9      call 31:2, 3          12, 19 96:1, 5, 8,
 assumption                  71:5                bending 70:8          37:12 41:7           10, 16, 17
  15:12 69:10               baked 29:6           best 70:19            45:19, 20 47:15      caught 50:18
 Assurance 10:19            bald 70:21            107:2, 9, 19         84:14 86:18, 20      cease 40:5
 attempt 52:21              Baldwin 6:16         beyond 8:10           87:3 90:1             99:14
 attempted 99:16            Baltimore 1:14       bit 13:4 20:17       called 10:8, 10       Cecil 14:3, 7
 attempting 63:1             2:6, 13, 14 7:9,     46:11 53:18          76:10, 13 95:16       16:13 24:16
 attend 8:1                 12, 16 8:3, 12        59:6 63:16          calling 85:12,         27:1 50:10
  39:19                      20:11 24:16, 17     blessed 29:9         13, 14                 75:21 77:6, 9,
 attended 7:14               94:20 113:1         blouse 82:9, 14,     calls 77:2 89:9,      11 78:21 79:1
  8:2                       barely 57:2          19                   12, 15, 20            cell 34:19
 attention 74:6, 7          based 11:13, 13      blue 68:21           canceled 103:16        38:16 80:19, 20
 attorney 87:13              16:2 62:12, 18      Bluetooth 34:18       104:1                 81:4, 12, 14, 16,
  99:6 101:21                68:12 69:8, 9, 9,   body 65:7            cancellation          18, 21 82:6, 20
  105:18                    11                    111:1, 9, 12         103:14                83:2, 7, 8, 16, 20
 atypical 40:16             basically 11:12,      112:5, 6, 7         candy 29:20            84:3, 14 85:16
 audible 4:8                13 13:7 55:1         bone 110:16, 19,     canine 64:12           86:1 89:2, 3
 auto 55:6 66:3,             56:5 108:11         20, 21               capable 13:17          91:14 92:6, 13,
 4 67:2                     basis 12:6           born 7:11, 12        car 18:13, 16,        17, 21 93:7
 automatic                   39:16 40:18         Braswell 25:1, 6,    20 21:11 35:11        Center 80:20
  21:12 52:20                100:21              14                    37:5, 7 41:20         84:12 86:2, 11
 available 25:17            began 26:21          B-R-A-S-W-E-L-        42:2 43:3             87:20 88:10, 14
  87:16                      48:20 49:11         L 25:2                44:17 45:19, 19       89:8 90:2, 3, 12
 Avenue 19:7                 62:21               break 5:5, 6          46:2, 2, 3 48:1,      91:14, 19 93:10,
  20:9                      begging 48:3          48:8, 18 59:5       2, 8, 10, 12 49:2,    16 101:17
                             65:3 85:8, 18        92:1                8 52:17 55:17         certain 40:7, 8
 <B>                        begins 73:2          breath 13:19          57:2, 5, 21 58:1,     96:17
 back 14:5, 14              behalf 2:8, 16       Bridge 49:13         11 60:2 67:10,        certainly 5:3
 18:21, 21 19:10            behavior 46:20       brings 28:2          18 69:21 70:7         CERTIFICATE
 20:16 33:13                Bel 19:7 93:17       broad 43:17, 19       72:19 73:8, 15        115:1
 41:7 45:5                  belief 107:20         44:2                 84:8, 10, 10, 12     certificates 9:11
 46:11, 15, 18              believe 16:20        broken 16:14          108:16 109:12        certification
 48:21 49:2, 8               20:4, 8 22:13        17:4 110:17, 17,    card 73:18, 19,        9:14 10:14
 52:12, 18 58:21             28:4, 17 33:1       19                   20                     15:10
 61:9, 10 62:1, 2,           55:6 57:8 62:5,
CRC Salomon, Inc.                     www.crcsalomon.com - info@crcsalomon.com                              Page: 2
Office (410) 821-4888                  2201 Old Court Road, Baltimore, MD 21208            Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 118 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

 certifications             clinician 11:12,    completely           9 105:18                CUNNINGHAM
  9:21 10:5, 6              14, 15               13:16 43:15          106:18 107:10           1:7 26:3, 7, 16
 certified 9:16             close 8:5 16:6       44:2, 5 56:19       Correctional             43:12, 13 47:5
 certify 113:3, 5,           22:11 54:16        completing 8:5        88:19 90:15             58:14 59:1, 18
 8, 10 115:3                 56:8 78:16         compliant 16:1,      corrections              60:9 61:2, 10,
 changed 8:18               closest 75:6, 16    5                     115:7                  18 62:11, 14
 changes 23:2                76:4 77:1          concluded            counsel 3:5              63:18 66:10
 character 46:7,            clothes 82:13, 15    112:18               105:11 113:5, 8,        68:10, 19 69:4
 21                         clothing 82:9, 10   concrete 81:5        10, 11 114:10            70:3, 6 75:4
 charged 101:15             coat 59:12          conditions 35:9      counseling 95:4          79:3, 5, 20 81:8
 charges 102:20             Colaresi 2:12        48:16                97:7, 19 98:5, 6,       83:6 84:7 85:6
  103:8 104:9               Collins 1:14        confirm 106:17       8                        86:19 87:19
 Charles 1:14                2:4                connect 35:2         counselor 10:4,          88:1, 4 102:7
 check 34:6, 6              come 13:13          connected 35:3       8 13:14, 18              109:14, 19
 Chesapeake                  31:20 37:20        Connecting            15:5, 11                110:8, 12
  93:16 94:5                 41:20 42:1          34:21               County 7:16              111:13, 17, 18
  95:10, 18                  47:7 68:1 82:2     Conowingo             8:3 14:3, 4, 7         current 5:21
 Chevy 37:4                 comes 57:1           31:8, 9 36:12        16:13 19:5, 6           6:3 14:17
  52:18                      59:6                49:13, 13            24:16, 16, 17          currently 10:2,
 childhood 9:15,            comfortable         constant 14:15        27:2 50:11             3 19:8 101:11
 17                          93:6               continued 104:6       75:21 76:3             custody 91:9
 choice 12:16, 21           coming 32:20        continuously          77:6, 9, 11            cut 51:4 57:5
 chosen 13:1                 50:11 54:9          75:15 85:8, 12,      78:21 79:1             cutout 36:10
 Christmas 29:6              68:2               13, 14 89:18          113:1                   37:13
 church 39:7, 12,           commands            contractual          couple 79:14
 14, 17, 19 40:14            57:19 58:3, 5,      24:19                81:21 82:7             <D>
 Circuit 102:17,            10, 11              conversation          83:2                   daily 15:15
 19 103:6                   commission           40:12 85:5          COURT 1:1                39:16
 City 24:17                  113:14             conversations         4:2, 4, 7, 12          Dam 31:9
 CIVIL 1:7                  Commissioner         39:15 72:14          33:16, 17 69:15         49:13
  108:5, 6                   86:5, 8, 16, 18,    88:4 99:2            101:19 102:10,         Danielle 3:16
 claims 109:3, 5            19, 21 87:2, 6,      105:1               17, 19 103:1, 2,        dark 35:9, 9, 10
 classes 8:19               11, 12 88:9         cookies 29:6, 7,     4, 6, 6, 12, 15, 19,     43:8 48:13
 clear 4:20 45:3             89:5 90:6, 19      8, 21                20 104:1, 3, 8,          49:15 57:10
  110:19                     91:5               copy 112:16          20                      date 33:17
 cleared 41:8               Commissioner's      Corporal 26:10       courtesy 5:3             93:1 115:19
 client 28:1                 85:21 86:1         correct 7:4 9:1      courthouse              daughter 6:9,
  30:1 38:21                commonly 30:20       21:17 26:3           90:12 91:7             21 7:3 21:7
  73:21 74:1, 1             commotion            32:8 36:14          covered 24:15            85:12 93:4
 clientele 14:3              60:1, 17            38:3 40:10          credentials 41:6,       daughter's 6:12
 clients 12:7               communicate          41:1 47:11          7, 21 44:17, 21          92:13
  14:2, 10 15:15,            4:10                52:13, 15 53:7       45:8, 18 48:4          day 9:18 12:8
 21 24:4, 6 25:5,           community            54:2 55:11          criminal 108:5           13:7, 9 26:13,
 9, 11, 12, 13               47:8, 9             56:6 59:9           Crockett 1:15,          15, 19, 20, 21
  27:2, 6, 13               company 23:2, 3      62:19 64:15         21 113:3                 27:2 28:20
  28:19 29:18               complaint 28:17      71:14 76:3          cruiser 55:15,           39:7 40:11, 13
  47:13                     complete 5:11        77:9 83:3           16, 18                   113:13
 client's 16:7               8:4                 87:17, 20 88:11     Cruze 37:4              days 12:10
 clinical 11:11                                  92:19 103:1, 4,      52:18                  day-to-day 12:6


CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                                Page: 3
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208              Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 119 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

 dead-end 50:7, 8           description          21 81:4              earpiece 34:20        enforcement
 deal 14:2, 12, 13           70:19               doors 30:6            74:15, 18             46:8 47:2, 4
 dealing 47:13              desired 8:8          doubt 43:4           earplugs 34:14,        78:8
  100:15                    detained 25:20       doubts 42:18,        16, 18                entered 113:8
 dealings 47:12             Detention 80:19      20 43:2              earrings 60:16        entire 80:6, 8
 dealt 46:21                 84:12 86:2, 11      Downs 1:13           East 2:13 32:17        85:9, 17
 December                    87:20 88:10, 14      2:3, 4 13:19        easy 4:14             escalated 45:10
  18:18 19:12, 14            89:8 90:2, 3, 11     27:11 33:2          educate 53:17         ESQUIRE 2:3,
  94:16 113:14               91:14, 19 93:10      43:16, 20 44:7      educated 15:9         11
 decided 87:8               determining           56:13, 21 72:5      education 9:4,        estimating 53:21
 decision 101:1              16:4                 91:21 97:16         15, 17, 20            estimation
 Defendant                  device 34:19          99:1 105:19         educational 7:7        56:10 97:13
  106:13 108:2,             diagonal 54:19        106:3 109:8, 9       8:10                 et 1:8
 13                         dial 45:14            112:14, 17          effect 72:17          evaluated 97:2
 Defendants 1:9             dialed 45:14          114:6                84:16 87:5           events 14:6
  2:16 4:1                  digital 51:2         Dr 94:11, 12, 14,    eight 6:7             Eventually
 defender 87:10,            direct 109:16        21 95:16, 17, 19     either 35:19           65:16 74:12
 15, 16 91:2                 111:7                96:12 97:6           50:8 85:6 88:2       everybody 57:16
 degree 7:19                direction 31:9       drag 46:3 48:1        103:16 108:6         exacerbated
  8:4, 6, 8, 20 9:2         directives 16:3      drawn 58:6           elapsed 63:3           19:2
 degrees 7:17               directly 25:11       Drexel 7:14, 18,      71:20                exactly 9:8
 deliberately                35:11, 17 55:19,    20 8:1, 11           elbow 16:14            17:16 25:8
  50:14, 15                 21 56:1              drive 21:1, 5, 14     17:4, 8, 12 18:9,     31:18 33:17
 denied 89:14               director 21:21        28:8 30:5, 15       14 19:9 65:10          47:21 52:5
 denomination                22:14 24:20          31:20 78:17          93:20 94:4            56:16 86:9
  39:13                     discuss 39:6         driven 20:18, 21      111:2                 97:11, 12
 depending 97:21            discussing 39:3      driver 75:6, 12      Elementary
 DEPONENT                    99:2                 76:2, 7, 18          22:6, 21             EXAMINATION
  115:1                     discussion 78:11     drivers 46:13        Elkton 75:5, 8,        3:13 96:6
 deposed 113:4              discussions          driver's 70:8        17, 18, 20 77:6        109:9, 16
 Deposit 28:10               105:1               driving 33:19         80:19                 110:16 111:7
 Deposition 1:12            dislodged 60:13       34:5 35:4, 7, 8,    eluding 101:16         113:5
  3:6, 18 4:4 5:5           distance 35:19,      18 37:2 50:11,       emergency             examined 115:4
  106:5, 8 112:18           20 36:3 50:19        13 101:16             65:16 74:5           example 15:18
 depression 95:8            distinctive 85:15    dropped 102:16,       79:16, 19 96:4,      Exhibit 106:6, 8,
 deputies 90:16             DISTRICT 1:1,        20 103:9 104:9       4, 7                  12 107:12
 DEPUTY 1:7                 2 4:2, 3 101:19      dry 35:9             emotional 95:5         114:11
  26:3, 7, 16                102:9 103:1, 6      duly 3:10 113:5       101:11               experience 8:10
  42:10 43:13               doctor 96:15         Dunbar 7:8, 9,       emotions 46:5          100:15 110:7
  47:4 78:21                doctors 97:1, 4      13                   employed 10:2         expires 113:14
  79:1, 4 88:18             doing 12:3           duties 13:17         employee              explain 13:15
  90:15                      41:18 59:3           15:19 21:19          113:10                14:8 15:18
 describe 32:13              67:16 68:9, 10       23:9, 11            employment             64:5
  34:3 42:10, 12             69:17 70:12                               10:13 16:15, 16,     explanation
  43:6, 14 56:18             73:12, 13           <E>                  17, 18                 75:10, 13
  57:9 59:11                Door 21:17           ear 34:20            encountered           expletives 47:20
  109:18 110:11              23:4, 5, 17 24:1     74:20, 21            46:7                 explicit 13:4
  112:5, 9                   57:3, 4 58:3, 13,   earlier 26:18        ended 99:12           extend 5:3
 described 62:12            13 59:7, 7, 8, 20,    27:1 28:20          endurance 5:4         eye 68:18, 20
  72:16 81:13                                    early 9:15, 17
CRC Salomon, Inc.                     www.crcsalomon.com - info@crcsalomon.com                              Page: 4
Office (410) 821-4888                  2201 Old Court Road, Baltimore, MD 21208            Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 120 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

                            fingerprinted        48:18 53:3           74:4, 10, 11        guess 15:8
 <F>                         83:7, 15           full 3:14 5:11        75:8, 15 76:19       17:20 21:2
 face 58:18                 finish 5:2 8:4,     fully 13:15           77:1, 2 80:16,       28:13 31:1
  94:2 112:8, 10,           15 69:2 110:6        43:14 44:2, 5       21 84:16, 17          36:8 38:21
 11                         first 3:10 21:2      56:19                85:20 92:5           39:10 43:4
 Facials 9:10                26:16 31:10        fumble 60:7           93:15 99:16          60:21 67:2, 11,
 fact 19:19 43:2             45:10 53:2         functional 15:16      100:4               12 70:8 74:2
  86:17                      85:6 93:11         further 49:14        goal 8:19             76:5, 12 79:14,
 faded 40:6                  100:5 104:2         50:10 112:14        goes 35:6 58:2       19 80:19 84:11
 fair 25:17, 18             five 6:19 21:3       113:5, 8, 10        going 4:5, 7          85:4 90:20
  40:18                      41:13, 15, 17                            18:1 19:8, 15        97:21
 familiar 10:12             five-minute         <G>                   30:11, 12 32:16,    guilty 102:12
 family 5:17                 41:19              garden 29:11         19, 20 33:15         gun 61:12, 16
  14:19                     Fleeing 101:16      gate 84:13            44:18 45:16          62:16, 17 64:9
 far 17:7 44:11             flew 60:15, 16       85:4, 4              46:1, 2 47:18        111:6, 16
  53:11, 19 92:5            floor 70:9          gather 21:10          48:1, 8, 18         gurney 77:17,
 Farms 49:17                focused 55:8        gear 21:7, 8          49:12, 12 50:1,     20
  50:10 51:4, 7             following 14:15     geared 11:3          3, 9, 10 51:8
  53:13, 14 54:11,           20:1 89:6          gearshift 21:13       52:4 53:9, 17       <H>
 16, 18 55:1, 9              95:11              gee 81:19             54:1 56:4           hair 57:10
  66:2                      follows 3:12        generally 110:20      69:11 74:10         half 49:17
 fast 50:13                 followups 109:8     gentleman             75:17 76:6           53:21
  51:18 52:3                force 110:11, 18     72:20 73:1           86:11, 12 91:8      hand 4:10
  54:10                     forever 63:8         76:6                 99:5 106:11          44:18 45:1, 2, 5
 fault 110:7                 64:3 72:1          gestures 4:10         112:15               46:14, 15, 18, 18
 feel 13:16                 Forgot 10:6          44:18               Good 18:7, 7, 7       58:2 59:15
  115:7                      85:21              getting 8:20          25:15 47:6           113:13
 feeling 65:6               forth 14:6, 14      give 4:8, 15          91:21               handcuff 61:18
 feet 56:12, 12,            foul 49:6            19:13 20:20         Goodwin 27:18         62:15 80:13
 12 57:16 64:19,            found 102:12         29:3, 15, 18        grabbing 59:13,      handcuffed
 20 65:13 89:2              four 21:2            41:11 46:4          15                    63:2, 9, 11
 Felecia 38:11               103:17 104:6,       48:5 53:5, 18       grabs 59:9, 11        71:12, 13, 17
 F-E-L-E-C-I-A              15                   56:10 58:3          graduate 7:13,        78:1, 2 80:2, 2,
  38:11                     fourth 107:13        72:3 75:9 84:9      18                   3, 4, 5, 6 81:10,
 felt 93:19                 frankly 14:14        97:13               graduated 7:8        11, 13 83:12
  109:18 112:10             frequently          given 3:17           gravel 94:3           88:11 91:12
 female 82:12                19:15 24:7          69:14 88:21         Green 6:16           handcuffing
  88:17                      97:18               115:5               Griffith 6:4          61:10
 field 10:17                Friday 93:13        giving 48:5                               handcuffs 59:2,
 figure 103:7               Friendly 47:7        57:19               G-R-I-F-F-I-T-H      3 61:4 64:8
 figured 104:14             friends 47:6, 9     glass 94:2            6:4                  65:4 71:11, 16
 finally 64:10              front 32:1, 7       glasses 60:15        ground 58:18,         80:10 81:15
 find 73:21                  33:21 35:8         gloves 48:19, 20     19 60:14, 18, 19      82:21 84:7
  99:16                      36:6, 7 52:2       go 4:14 5:15          61:13 65:9           111:19
 fine 68:8                   54:4, 12 55:10      11:1 16:4 21:4,      111:20 112:1, 4,    handle 13:12
 F'ing 45:16                 71:17 80:13, 15    8 30:16 37:20,       5, 7, 12              58:3
  48:8                       86:4, 8            21 45:21 47:17       group 98:6, 8,       handling 13:17
 fingerprint                fruit 28:19          48:6 49:10, 16,     11, 17 99:7, 9,      hands 48:20
  83:10                     fucking 45:6, 7     18 50:6, 14          11, 14, 17, 21        59:16
                                                 51:6, 10 65:20       100:2
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                             Page: 5
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208           Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 121 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

 happened 14:6              Honestly 103:2       individual 11:3      jacket 59:13         58:15, 16 65:21
  63:7 66:14                hood 59:12, 14        98:5, 7, 11          82:16, 16           70:21 76:9
  75:1 76:5 86:3,           hospital 75:7,        100:2                105:20 106:2, 3     95:19
 15 108:20                  16, 20 76:4          information          Jaffe 27:19         knee 58:21
 happens 64:18               77:1, 7, 21          107:3, 20           J-A-F-F-E 27:19      61:9 62:2, 14
  88:13                      78:15 79:2, 13      in-home 9:18         January 16:12,      knees 63:12, 18,
 happy 13:2                  80:17 94:19         initial 45:10        18 17:1, 13         20, 21, 21 64:2,
 Harbor 98:4                hour 24:13            49:9 104:2           19:13 20:1         7, 17
 hard 17:4, 10,              50:15 51:9, 12      Initially 20:17       25:19 26:12        knew 50:17, 19
 12 96:10                    53:9 54:1            46:10, 12 71:12      33:14 100:19        104:14
 Harford 14:4                101:8, 9             74:9 101:15         JASON 2:3           know 5:6 18:3
  19:5, 6 24:16             hours 15:13          injuries 18:19       job 4:14 12:18       26:3, 7, 10
  75:7, 16 76:2, 3           79:14 81:19, 21      94:1 105:7           13:2 16:8           32:17 33:6
 hat 82:18, 18               82:7 83:2            109:4                22:15               39:7 41:5 43:1
 Hayes 27:18                 101:8               inside 69:19         jobs 12:12, 16       46:17 48:3, 6, 6,
 head 4:11 49:5             house 30:11, 14      inspections          Johnson 27:16       19 49:1, 3 50:2
  61:13, 16 62:17            51:10 91:8           11:10                28:4, 6 30:2        55:8 56:9, 14,
  64:9 111:6, 16            Howard 12:1          instance 108:8       Johnson's           15, 16, 16, 17
 heading 31:8, 9            hurting 65:1         intently 73:7         30:11, 14           57:7, 15, 16
 Health 10:18               husband 6:9, 21      interaction          Joppatowne           58:8, 16 59:17
  13:13, 18 14:1             20:14 33:16          26:16 47:3, 4        22:17, 21           60:11 61:1, 8,
  15:17                      85:11, 12 91:20      104:19              JOSEPH 1:7          20 62:1, 4, 9, 10
 hear 36:20                  93:10 100:9         interactions          43:12               63:6, 20 65:1,
  85:17                     husband's 6:10        104:21              July 11:7           12 66:7, 12, 12,
 heard 76:17                 92:6                interest 14:18       June 16:21          14, 17, 18 68:8
 height 57:15                                    interested            17:2                69:14 70:5
 held 61:8                  <I>                   113:11                                   71:1 72:1, 6, 10
 help 45:13                 ID 41:21             Intermittently       <K>                  76:5, 21 81:1
  47:8 104:13               idea 19:13            19:17               Kaiser 98:9, 14      82:17 84:15, 17
 hey 29:20                   20:20 41:11         interrogated         Karp 2:12            85:11, 14 88:20
 High 7:8, 9 9:4,            50:17 57:14          113:5               KARPINSKI            90:14 97:17, 17
 20 46:5                     61:7 63:4           Interrogatories       2:11, 12 3:13,      102:16, 20
 High's 49:15                64:21 72:3           28:18 106:6, 9,     21 92:2, 4           110:15 111:15,
 history 10:13              immediately          13 114:12, 13         106:1, 10 109:6    21
  11:11                      58:12 60:14         intersection          110:14 114:5       knowledge
 hit 52:18 60:8             important 4:8,        50:6                Keene 97:6           107:3, 9, 20
  112:5, 7                  21 69:1              involved 18:16       K-E-E-N-E 97:6
 Hodges 30:3, 4             incapacitated         37:7                keep 74:18          <L>
 hold 9:11 22:8              17:3                IOP 98:9, 10         Keepers 23:7,       landed 112:7
 holding 62:13              incident 16:12       issue 19:3, 20       13, 14, 16, 19      landing 112:10
  80:19, 20 81:12,           20:1 25:20          issues 13:13         kept 45:15          Lane 6:4 32:19,
 21 82:6                     26:2, 8, 12 28:2     14:1, 13 95:5        65:4 68:2 74:9     20, 20
 home 14:16                  93:1 95:11           101:11               96:16              lanes 32:15
  16:1 19:19                 96:8 97:8                                KEVIN 2:11          larger 89:1
  30:12, 14, 16              98:17 100:19        <J>                   3:21               Latasha 27:14
  39:5, 6 48:6               101:12 109:11       Jacelyn 27:14        kids 22:3            28:3, 6, 12, 13
  49:10 74:10, 11           incorrect 15:11       29:2, 3             kind 5:1 19:2,      late 39:5 85:2
 honest 22:17               INDEX 114:1          J-A-C-E-L-Y-N        18 25:10 37:2,      law 46:8 47:2,
  66:13                                           27:14               13 40:6 45:9        3 78:8
                                                                       47:19 56:1, 3
CRC Salomon, Inc.                     www.crcsalomon.com - info@crcsalomon.com                            Page: 6
Office (410) 821-4888                  2201 Old Court Road, Baltimore, MD 21208          Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 122 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

 lawsuit 108:3, 5,          list 73:21 74:1       59:21 60:1, 17      medication 95:8      65:21 66:15, 19,
 6                          listing 74:1          96:20 110:18        medications 5:9     21 67:10 99:15
 lawsuits 109:3             lit 45:21 47:17      lower 18:21          members 39:20        100:16, 17
 lawyer 87:7                little 13:4          Lutherville          Memorial 75:5,      moving 64:9
  103:12                     20:17 36:10          20:11 22:5, 20      7, 16 76:3
 leads 31:19                 37:13 46:11                               78:15, 19 79:2,    <N>
 learned 43:9                49:14 53:18         <M>                  7, 13 80:17         name 3:14, 21
 leave 16:15, 18             59:6 63:16          ma'am 105:14          81:7 88:8           5:20 6:10, 12
  22:12 23:16                67:2                 107:14 109:6        mental 13:13,        10:9 22:18
  30:10 49:5                live 6:14, 18        magnitude            17 14:1 15:17        23:3 24:21
  51:12 65:19                30:4                 108:10, 11           95:5                25:1 27:15, 16,
 left 16:17 19:1            lived 6:6, 20        major 8:18           mentioned           17 28:4 31:18
  23:18, 21 38:21            28:7, 8 30:6        making 23:1           109:14 111:5,       38:10 39:17
  45:1, 2 46:14,            Lively 39:18         male 42:14           20                   42:15 43:9, 11
 18 49:10, 12               lives 6:8             43:5 57:10, 17      Michael 6:11         70:1 71:2, 6
  50:9 51:6, 10             living 15:16          70:21               middle 51:5          73:1 95:14
  53:12 60:20, 21            100:9               Manchester 6:5,       60:15 64:2          100:5 102:8
  61:14 64:8                located 11:21        15 94:13             mile 49:17          named 113:4
  80:16 82:13                14:3 20:10          maneuver 21:6,        53:21              names 27:5, 8,
  86:1 89:1                  94:12 100:6         13                   miles 36:4, 14      10
  111:11                    long 6:6, 18         manual 21:10          50:15 51:9, 11     nature 105:2
 left-hand 35:16             22:19 36:5          March 1:13            53:9 54:1          necessarily
  53:14, 16                  38:18 39:9           113:13              mind's 68:18, 20     12:19
 legs 58:20, 20,             56:11 64:5, 18      marked 42:6, 7       minimum 24:8,       necessary 115:8
 21 61:8, 21                 72:2, 7, 8 77:5      43:2 55:15, 17      9, 13 41:13         necessitated
  62:13                      78:14, 16 79:12      64:12 106:7, 9,     Ministries 39:18     93:19
 letting 49:3                81:18 83:20         11                   minute 96:3         need 5:5 45:12
 level 102:17, 19            84:2, 2 91:16       married 7:1          minutes 39:1         65:5, 5 74:6
 license 10:20               94:14, 21 96:20     MARYLAND              41:13, 15, 17       103:11 110:6
  11:2, 5, 9, 13             98:1 99:1            1:2, 15 2:6, 14      64:6 78:19         needed 97:21
  45:4 46:12, 13             101:5, 7             4:3 6:16 7:16        84:13, 20          needs 15:17
 licensed 9:6               longer 41:14          8:3, 11, 14 9:7,    mirrors 34:7        negative 45:21
  11:14, 15                 look 74:9            13 10:7, 15, 21      missing 29:8         47:16
 licenses 9:12              looked 70:20          12:1, 2 14:4, 4     mom 27:16           neighbor 20:16
 licensing 10:16             93:20                20:4, 8 75:20       moment 52:5         nerve 19:3, 19
  11:1                      looking 67:17         77:6 93:17          Monday 1:13         Never 26:1
 life 49:7                   70:6, 9 73:7, 9,     97:3, 6 100:12,     month 24:9, 10       76:16
 lifetime 109:1             15, 16, 17, 18       18 113:1, 3           97:13              new 22:13
 lights 36:1, 16             74:3                mean 8:17            months 6:7, 7        25:5, 9 76:16
  54:8, 9 60:1              looks 57:9            14:11 37:15, 15      17:5, 21 19:17     Nicholle 100:5,
  64:13 68:21                107:13               43:1, 3 73:6         21:3 97:14         6 101:3
 Lillian 27:18              loosen 65:4           100:14 103:21        98:2 99:12         N-I-C-H-O-L-L-
 limbs 94:4                 loosened 71:11        104:21              morning 86:13       E 100:5
 limit 32:21                lot 14:1 21:7        meaning 59:19         87:10, 17 89:6,    nickname 5:17,
  33:1, 3, 6 51:21           25:10 29:5, 8, 9    mechanic 66:4        21 90:7             18, 19
 limitation 13:8             32:2, 2, 3, 7       med 8:9              move 21:8, 9        nicknames 5:14
 limitations 13:1            33:20 34:8          medical 74:5, 7       50:2 100:11        night 96:7
 Linda 1:15, 21              37:18 46:5           77:12 93:12, 14,     101:1              nine 6:7
  113:3                      47:19 48:2          16, 19 96:19         moved 22:14,        nodding 4:10
                             53:13 54:19                              16, 20 23:1
CRC Salomon, Inc.                     www.crcsalomon.com - info@crcsalomon.com                            Page: 7
Office (410) 821-4888                  2201 Old Court Road, Baltimore, MD 21208          Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 123 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

 normally 40:9               47:6, 10 51:4,      79:7 81:12, 14      paining 74:12        106:21 107:17
 notarial 113:13            12, 17 52:11         82:20 88:13         paired 25:9         pending 4:2
 Notary 1:15                 54:7, 8, 12, 18     96:5 97:20          Palisoc 94:11,      Pennsylvania
  113:3, 16                  55:10, 13, 15       101:4               12, 14               6:5 94:13
 notes 17:7                  57:2, 4, 5, 7      ones 27:21           P-A-L-I-S-O-C        99:15, 17 100:1,
 NUMBER 1:7                  58:19 59:6          32:11 68:15          94:11              3, 7, 12, 18
  38:14, 16 92:6,            63:17 69:20        Open 21:16           Palmeiro 102:1      people 78:5
 8, 13, 17 93:7              70:16, 20 71:8,     23:4, 5, 17 24:1    pants 82:9, 14,     period 17:14
  114:11                    10 72:18 74:4,       49:11, 15 57:3,     19                   19:15 20:20
 numbers 93:1               19 75:4 88:17,      4 85:4               paper 115:9          22:8 23:12
 Nye 27:19                  19 109:14, 19       opened 58:13         paramedic            41:19 82:3
 N-Y-E 27:19                 110:8, 12 111:5,   openings 35:15        71:18 76:12, 14     103:8
                            9, 12, 15, 17       opens 59:7, 8        paramedics          perjury 106:21
 <O>                         112:1              opinion 43:20,        71:21 72:12         107:17
 Objection 13:19            officers 16:13      21                    75:2, 3 77:13      permitted 89:11,
  33:2 43:16                 33:20 46:21        Opportunity           78:7, 9, 11        19
  44:7 56:13, 21             47:12 61:5          23:17               Parents 10:10       person 48:13
  72:5 97:16                 62:5, 19 63:14,    opposed 111:16        11:20 14:18        personally
  110:14                    15 64:11, 13, 15,   oranges 29:6, 10     park 21:14           15:21 105:8
 observe 35:5, 8,           21 66:9 67:1, 3,    original 115:9       parked 57:2         Philadelphia
 11 67:13                   4, 6, 17 68:1, 4,   originally           parking 32:1, 3,     7:15
 observed 67:14             9, 16, 21 69:5       101:18              6 33:20 34:8        phone 34:11, 12,
 obtain 7:17, 19             70:12 72:15        Ortho 20:4, 8         53:13 54:18        13, 14, 19, 21
  9:2, 3 10:20               78:8 79:4           97:3, 6              67:1                35:2, 3 38:5
  105:17                     89:16 90:13, 15    Orthopedic           part 18:10           41:8 45:14
 obtained 11:4, 9            91:10 102:4, 6      20:3 97:2            61:9 77:10          84:14, 14 85:10,
 obviously 81:6              104:16, 20         outcome 102:9         85:21 112:5        10, 17, 18, 19
 occasion 108:21,            105:3               113:11              particular           86:18, 20 87:3
 21                         Oh 11:6 41:3        overbroad 13:20       12:15 39:12         88:2, 3 90:4, 5
 occur 19:4                  51:2 73:12         overhead 36:1         108:7               92:6, 13, 17, 21
 occurred 43:21              77:2 81:19         overly 43:16, 19     particularly         93:7
  44:6 56:20                 87:3 93:8           44:2                 37:18              photograph
  63:9 82:6 83:5            Okay 8:19           owner 11:17, 18      parties 3:5          105:20
  84:6 98:18                 12:20 18:7          12:5, 17 13:3        113:10, 11         photographed
 occurring 44:3              20:12 25:13        ownership 14:18      parts 65:6           83:15
 occurs 34:3                 35:4 41:14                              passed 32:1         photographs
  43:15 47:16                46:3 48:9          <P>                  pastor 34:15         105:6, 8, 13, 15
  48:17                      56:18 65:12        P.A 2:4, 12           35:5 38:7 39:9,    physical 17:5,
 o'clock 30:9                70:11 72:8         p.m 26:17            21 40:3, 12         17, 19 18:1, 8, 9,
 Office 10:18                74:13 78:18         28:14                41:3 74:14         11, 14 19:9, 15,
  80:21 85:21                81:2, 20 83:9      p.m. 28:15            85:13              21 20:2, 6, 12
  86:2                       85:11 88:1         page 106:17          pastor's 38:10       94:1
 officer 14:15               99:4 101:10         107:13 114:2,       path 30:13          physician 94:15,
  30:17 31:7, 11             106:15             11                    37:14, 16          17 95:1
  32:2, 6 34:4, 7           Old 28:8 30:5       pain 18:21, 21       patient 16:7        pick 91:18
  35:5, 17, 21               31:16, 17, 19       19:3, 10, 19        Patrol 10:10        picked 29:13
  36:13 37:10               older 76:6           65:6 109:18, 20      11:20 14:18         93:11
  38:2, 19 40:20,           Once 51:14           110:3, 7            pay 90:5            picture 83:7
 21 42:3, 8, 17,             60:13, 18 63:9     pained 65:8          penalties           piece 74:20
 19 44:17 46:7               74:19 75:1
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                            Page: 8
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208          Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 124 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

 place 67:2                 present 61:5        20                   Putting 25:19        recall 17:20
  91:21 109:12               62:6 79:20         proof 73:16          27:10 61:3            26:13, 15 27:8
  113:4                     pressed 61:13       provide 5:11         63:18 95:3            28:1, 6 30:1
 Placida 24:21              pressing 94:3        15:3 70:19          111:19                31:4 33:5
 P-L-A-C-I-D-A              pretty 31:16         75:12                                     36:19 39:2
  25:1                       36:5 43:8          provider 9:19        <Q>                   44:3 46:19
 Plaintiff 1:5               54:10 85:2          92:11 94:8          Quality 10:18         52:3 66:8
  2:8 108:2, 12              110:17 112:13      PRP 10:5, 8          quantify 63:5         69:16 70:1, 6, 7,
 Play 23:6, 13,             prevent 13:8         14:20               quarter 26:17        10, 11 71:7
 14, 16, 18 49:6            primary 94:8,       psychiatric 10:4,     30:9                 72:13, 14 78:10,
 pleading 48:3              15, 17, 21          7, 11 15:1, 3, 5     question 4:16,       12, 13, 16 83:13
 please 3:14 7:6            prior 6:14          psychiatrist         17, 19 5:2 6:2        84:21 86:7, 9,
  46:4 48:4                  14:17 19:12         16:3, 7              13:7, 20 18:6       14 88:3, 16, 20
  112:17                     21:16 23:6         Psychologically       26:5 43:17, 18       90:17 95:19
 point 16:14                 26:2, 7 28:2        13:12                49:21 65:11          96:18 97:1, 11,
  31:6 34:11, 12,            47:4 110:4, 8      psychology            68:18 69:2, 3       12, 18 98:13
 13 35:18 37:3              Pristash 26:10       8:13, 16, 20         107:16 110:6         101:17 102:11,
  39:10 42:3, 16             57:8 59:6 60:3,    PTSD 14:12           questioning 13:5     11, 12, 15, 21
  43:7 44:6 45:9,           19 61:11, 16        Public 1:16          questions 4:6, 6,     103:3 104:19
 12 58:7 61:7                62:4, 10, 15, 21    87:10, 15, 16       9 5:11 15:8           109:2 110:21
  64:8 65:7                  63:17 66:10         91:1 113:3, 16       109:7               recasted 96:5,
  66:14, 15 67:5             68:10 69:5         pull 34:4, 7         quick 63:7           12
  69:19 70:16                70:4, 7 102:7       35:5 37:11          quite 14:13          receive 79:3
  71:16 73:8, 10             106:13 111:5,       38:2 64:19           17:15 27:17         received 79:8
  78:1 82:17, 18            10, 16 112:2, 11    pulled 41:4, 21       41:9 64:1, 4, 7      95:12 105:20
  85:20 96:13               probably 4:17        46:9 52:11           84:1                receiving 18:12
 police 31:11                26:21 29:13         54:12 58:17                              Recess 92:3
  40:21 42:19                30:8 50:21          74:21 76:7          <R>                  recollection
 poor 26:5                   51:21 108:16,       109:11 112:2        raised 7:12           68:3, 19 69:9,
 Port 28:10                 19                  pulling 38:19        Raj 95:16, 19        12 70:3 79:8
 portion 79:19              proceeded 36:8,     pulls 35:12, 13,      96:12                83:14 101:14
 position 22:9,             11                  21 37:10 38:2        R-A-J 95:17           107:9
 12 23:21                   proceedings          40:20 41:2          rank 71:2, 3, 5      record 3:15
 positioned 55:20            104:20 113:7        55:10               ranting 48:3          75:19 113:7
 possible 4:14              process 9:16        purposes 75:18       reaching 48:21        115:5
  93:3                       11:8, 10 15:11     pursued 8:13,        reaction 46:10       recorded 113:7
 post 9:4, 20                25:10 49:4, 16,    16                   read 107:5           red 68:20
 postponed                  20 50:1 83:12       push 46:18            112:15 115:3        refer 71:3
  103:16                     85:9               pushed 45:5          reading 3:6          reference 28:19
 postponement               processed 87:4       46:12, 14           ready 45:5           referred 25:11
  103:14                     89:17              put 22:13            realization 99:4      30:20 71:4
 pre 8:9                    produce 29:5         44:19 48:20         realize 86:10         99:6
 precipitated               proffer 105:19       49:5 57:2 59:2,     really 17:20         regard 99:19
  100:11                    program 10:8,       3 61:4 63:11,         19:18 24:19         regarding 105:6
 precise 63:16              9, 11 11:16         20 64:19 74:20        33:5 43:7           region 24:15
 prefer 14:16                14:20 15:1, 4       81:5, 14 83:8,       60:21 86:9          registration
 preliminary                 22:1, 2 24:21      16 84:7 89:2          90:17                41:21 45:4
  3:21                      progress 17:7        91:14 95:21         rear 80:14            46:13
 prescribed 95:7            prompted 98:16,      96:5, 8, 10         reason 12:15         regular 40:17
 presence 113:9                                 puts 58:2             25:21               regulations 16:2
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                             Page: 9
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208           Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 125 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

 rehabilitation             responsibilities      7 56:6 66:1, 16,     53:5 60:7             100:3 101:10
  10:4, 7, 11 15:1,          15:20 21:20          20, 21               62:15 65:4           seek 97:7
 3, 5                        23:10                Robert 94:19         67:3, 4 74:9         seen 24:8, 9
 re-handcuffed              restroom 92:1         Roby 94:19, 21       84:21 109:15          30:7 89:5 90:6,
  80:11, 12                 result 97:7           R-O-B-Y 94:19       says 41:4             18 96:4
 related 40:14               100:18 101:11        roll 44:11 45:6,     45:18, 21 46:1       send 105:20
  113:11                    Retained 114:10       7, 16 52:19, 21      47:16 56:13          sense 4:18
 relationship               return 16:21           53:3                72:5 73:9 77:4       sent 95:13, 17
  11:11 16:6                Riddle 104:12,        rolled 44:9         scarred 112:13        separate 115:8
 released 91:4, 9,          13                     53:4               scene 64:15           separated 16:16
 17 93:9, 13                Riddler 104:12        room 65:17           77:13, 14            serve 47:8
 remain 72:11               R-I-D-D-L-E-R          74:5 79:15, 16,     109:10               Services 14:19
  80:6 81:13, 18             104:12               18, 19 96:4, 5, 7   School 7:8, 9          15:2 100:8
  83:20                     ride 77:5 78:3        Route 31:2, 4, 4,    9:4, 20 22:3, 6,     session 101:8
 remained 72:9              right 18:8 19:1,      12 33:13, 16        14, 16, 18, 21        set 113:4
  80:3, 4, 5                2, 20 21:9             36:12, 13 52:8      47:7, 10             setup 32:14
 remember                    31:13, 20 32:9        53:6, 11 54:19,    Schoolhouse           seven 39:10
  22:18 27:5, 15,            33:15 34:10          21 55:11, 19         28:8 30:5, 15        shackled 91:12
 17, 21 33:4                 42:21 44:21           56:1 64:2           31:16, 17, 19        shared 105:11
  60:7 61:2 65:1             46:17 49:17           65:18, 19 77:8     sea 64:13             sharp 109:20
  71:1, 2 73:3               50:5, 7, 9, 9        routine 40:11       seal 113:13           sheet 115:8
  84:20 85:1                 51:5, 10, 13, 14,    Royal 49:17         search 67:16          sheriff 78:21
  95:14 101:21              15, 16 52:5            50:10 51:4, 7       68:9, 10 70:4         79:1 88:18
  102:8 109:15               53:6, 20 54:17        53:13, 14 54:11,   searched 67:11        Sheriffs 90:15
  111:6                      57:18 59:4           16, 18 55:1, 9       69:18, 18 82:12,     Sheriff's 80:21
 rendered 77:13,             60:20 61:3            66:2               12 88:15, 16          SHERRILL 1:4,
 14                          65:3 89:14           rubbing 58:19       searches 70:12        12 3:9, 16, 17
 rephrase 43:18              98:12 101:16         rules 76:21         searching 67:14        25:15 106:5, 8
 replaced 22:13              109:15, 19           run 10:5 11:14,      68:4 69:6, 17,        113:4 114:3
 Reported 1:20               110:2, 3, 8, 9, 12   16 67:8, 8          21 72:19               115:15
  25:3                       111:4, 14 112:6,      72:16              seatbelt 58:14,       shifts 21:7
 reporter 4:5, 7,           7, 9, 10              running 10:8        16 60:5, 8, 8, 12,    shocking 45:11
 12 112:16                  right-hand 32:3,                          13                    shoes 82:17, 20
 reporting 17:7             5 35:14, 15           <S>                 seated 72:11           84:9 89:1
 represent 4:1               55:4, 7 74:17        safe 48:14 98:4     second 74:13          shoot 41:3
 representation             right-handed          safest 52:10         83:21 84:4           shooting 109:20
  87:9                       17:6                 safety 51:1          85:7                 shop 55:6
 represented                ring 60:16            sat 41:9, 12        second-to-the-las     short 9:18
  91:1                      ringing 85:18          77:19 84:12        t 106:16              shoulder 37:11,
 representing               rings 85:15           satisfied 74:3      see 4:4 12:7          12
  104:11                    River 30:21           Saturday 93:14       15:21 24:7, 11       show 106:11
 request 25:16              Road 6:16              95:11 96:9          25:16 32:6           side 32:4, 5
 resource 47:10              14:5, 14 30:16,      save 49:6            33:19 34:7            35:14, 15, 17
 respective 3:5             16, 21 31:18, 19      saw 27:2, 14, 16     42:16 59:5            53:15, 16 55:4,
 respond 73:5                32:14, 14, 16, 18     28:1, 11, 13        63:16, 17 64:21      7 58:15 59:19,
 response 4:15               34:6 35:16            29:16 30:1, 8       68:20 98:3           19 60:19, 20, 20
  45:10 53:2, 4              36:5 37:17            31:10 32:2          101:3 106:14          61:3 65:21
  67:9 74:8                  48:14 49:9, 14,       56:9, 15 95:10     seeing 68:19           70:8 74:16, 17
 responses 4:9              18 51:5, 9 55:5,      saying 36:20         69:14 97:1            111:9, 11, 12, 14
                                                   45:15 50:18                               112:6, 8, 9, 10
CRC Salomon, Inc.                     www.crcsalomon.com - info@crcsalomon.com                             Page: 10
Office (410) 821-4888                  2201 Old Court Road, Baltimore, MD 21208            Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 126 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

 sign 32:10                 specific 11:2        58:11 68:15         swollen 93:21         Team 15:19
  49:9, 19 50:3              70:3                77:8 78:15           94:4                  16:11, 16 21:16
  52:6 53:19                specifically        stops 51:17          sworn 3:10             22:15 24:3
  112:15                     69:13, 16 70:5     straight 54:19,       113:5                teed 56:2, 3
 signature                  speed 32:21         20, 21 55:21         symptoms 93:18        telephone 38:14
  106:18 107:14              33:1, 3, 6 51:21    56:4, 5                                    89:9, 11, 15, 20
 signed 107:6, 8,           speeding 50:18      strapped 77:20       <T>                   tell 3:10 4:18
 21                          51:2               Strayer 8:14         tag 42:16              33:17 40:10
 signing 3:6                speedometer         Street 1:14 2:5,     take 4:3 5:6           44:2, 5 69:16
  106:20                     51:3               13 12:1 31:14,        14:5 19:10            70:2 75:1, 9
 Sinai 94:19                spend 24:12         15, 15, 21 36:10      20:14, 15, 16, 19    telling 9:1
 sir 45:9, 17               sprain 79:10         60:15                26:2 33:16           tells 48:17
  48:4 53:4                 spring 98:15        streets 35:12         37:10 38:3           temple 61:14
 siren 36:18, 19            stack 73:18         strip 88:15, 16       40:21 48:4, 9        ten 56:12 64:6
 sit 69:20 70:16            stand 14:21         stripped 82:8,        49:6 53:20           terms 69:17
  71:8 86:12                 98:10              10                    65:19 71:13           70:4 72:3
 sitting 18:3               start 3:20 26:5,    stuck 94:3            72:16 75:5           terrible 6:1
  41:5 69:3 72:9            18                  stuff 3:21            82:15 83:6           terribly 74:12
  85:3 93:21                started 71:6         29:16 53:5           90:4 91:11, 21       terrified 67:9,
 situated 77:18              99:13, 21           74:2                 93:10 107:5          10
 situation 46:5,            state 3:14 9:7,     subsequent            109:10               Tessie 27:18
 6 50:4 63:7                13 10:7, 14, 15,     103:8               taken 1:12 4:7        test 5:4
  100:16                    21 16:2 113:1,      subsequently          65:15, 16 77:15      testified 3:11
 six 24:8 57:16             3                    43:9                 80:9 83:7             52:12 102:2, 6
 skills 15:16               STATES 1:1          success 99:19         90:11                 103:19, 20
 skin 94:3                   4:2                sued 108:8, 18       TALATHA 1:4,           104:3
 sling 79:10                stay 14:16          suit 14:5 59:13      12 3:9, 16            testify 102:4
 smashed 58:18               49:2, 4             82:16 108:7, 18,     113:4 114:3          testifying 103:3
 soft 17:19                 steering 70:9       19                    115:15               testimony 33:12,
  96:17                     stenographically    Suite 2:5, 13        talk 17:4 26:8        14 58:9 61:15
 softball 93:20              113:7              summer 98:15          39:6                  70:15 83:9
 someplace 65:15            step 48:21          supervisor           talked 9:21            88:6 100:17
 sorry 11:7                  49:2, 7             24:18, 20            39:4 97:5             111:7 115:5
  55:14 68:7                stepped 77:19       supposed 77:1         108:3                Thank 112:14
  110:6                     stipulated 3:4      sure 4:15 13:6       talking 34:17,        therapeutic 16:2
 sort 4:11 10:12,                                16:1 17:16          18 35:4 40:13         therapist 16:3,
 14 15:2, 10                STIPULATIONS         31:1, 16, 18         56:11 57:12          7 99:17
  40:11 93:18                3:3 113:8           33:15 34:17          67:20 75:11          therapists 15:14,
 sought 93:11,              Stones 39:18         40:6 60:10           76:2 84:15, 18       15
 14 95:4 97:18              stood 64:10          61:11 63:19          110:20               therapy 17:5,
 sounds 33:20               stop 16:11           67:5 73:12          Tall 57:10, 11,       18, 19 18:2, 8, 9,
 South 1:14 2:5              32:10 34:10         74:10 84:1          11, 14 70:21          11, 14 19:9, 16,
 space 37:19                 49:9, 19 50:3       104:17 105:17       Taller 57:13          21 20:2, 7, 13
 speak 4:21                  51:8 52:6, 6       surgery 17:5         tasks 40:8             98:11, 13, 17, 21
  38:12 82:2                 53:19 57:1         Susquehanna          tavern 35:14           99:7, 9, 11, 14,
 speaker 36:21               99:11               30:21                49:14                17, 21 100:2, 2
 speaking 38:7,             stopped 14:16       sustain 18:19        Taylor 27:18          thick 70:21
 19 74:14                    30:17 31:7         sweat 59:13          Teacora 6:13          thing 15:6
 specialist 95:13,           56:9, 15, 18        82:16               T-E-A-C-O-R-A          29:7 34:17
 15                                                                   6:13                  82:5
CRC Salomon, Inc.                    www.crcsalomon.com - info@crcsalomon.com                             Page: 11
Office (410) 821-4888                 2201 Old Court Road, Baltimore, MD 21208            Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 127 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

 things 4:11                 38:8 41:11           100:15               56:12 59:15         95:18
  14:9 29:9, 13,             43:7 49:4           travel 37:14, 16      62:10, 19 69:5      use 44:18
 18 39:7, 8 40:7,            50:20 51:1          traveling 14:14       78:5 88:6 89:1      usually 39:5
 13, 14 99:5                 52:1 57:20          treated 79:21         90:12 95:18
 think 10:1                  61:6, 7 62:6, 9,    treatment 19:20       97:14 101:8         <V>
  22:17 24:5                21 63:2, 2 65:8       77:12 79:8          two-lane 32:14,      vehicle 35:13
  28:11 33:16                71:4, 18, 20         93:12, 14, 19       16, 17                37:2 41:1, 10,
  38:18 44:1                 72:2, 4, 7, 19       95:12, 20 96:19     two-minute 92:1      12 42:4, 6, 7, 8,
  49:11 50:2                 80:7, 8, 18          101:6               type 15:6            11 43:14 44:1,
  52:9 58:15                 81:10 82:3, 11      Tremetire            types 29:7 39:8      4, 5, 9, 19 46:15
  61:15 64:6                 83:21 84:2, 4,       100:4, 6, 7         typical 29:15         50:21 54:4, 6
  68:13 71:20               11, 20 85:17          101:3                                     55:18 56:8
  72:8 73:10                 86:11 88:21         T-R-E-M-E-T-I-       <U>                   58:4, 17 62:11,
  78:18 79:12                90:18 93:7, 11      R-E 100:4            Uh-huh 27:4          11 63:1 66:16,
  86:3 96:16                 96:17, 20 103:7,    trial 102:2, 10       34:2 38:1           19, 21 67:11, 15
  97:20 98:12               8, 13, 18 104:2,     tried 45:13           44:14 52:14          68:4, 16, 17
  99:12                     11, 17 106:4          101:18               54:13 55:12          69:6, 17, 19
 thinking 18:3, 4,           107:3, 21           triggering 14:2,      61:17 68:5           70:10, 13, 17
 5, 6 27:13                  111:13 113:4        10                    74:16 83:17          71:9 72:9, 12
  45:12 49:21               times 21:7           true 113:7            87:14 105:16         76:8, 9 81:9
  62:3 67:7 93:4             24:9, 10 39:4        115:5               understand            112:3
 third 63:17                 103:15, 19          trunk 69:18           4:17, 19 5:7, 10    vehicles 32:7, 9
 thought 11:6                104:6, 15            70:7, 7 73:8, 14     25:8 46:8            34:8
  41:8 49:2, 3, 10,         today 4:4 5:9        truth 3:10, 11,       101:7               verbal 4:15
 16, 20 86:12                28:2 69:3           11                   understanding         58:10, 11
 three 14:7                  108:4               try 4:20 49:6         60:4, 6 78:13       video 90:10
  23:15 24:10               told 72:20            63:15               understood           visited 29:19
  36:4, 14 62:5, 8           73:13, 21 75:4      trying 19:19          106:20 107:16       vocation 9:9
  85:15                      86:19 87:1, 9,       25:8 48:6 50:2      uniform 42:15        voluntarily
 three-quarters             15 89:16              59:1, 2 60:7, 11     43:3, 5 57:13,       23:18, 21
  44:12, 13, 16              103:12 104:8         61:4, 18 62:14      17, 18 88:21         volunteer 29:14
  52:13                     toughest 6:2         turn 31:13, 20       uniformed            vs 1:6
 threw 112:1, 4,            traffic 37:19         51:6, 14, 15, 16     42:17
 11                          56:1                 53:12 106:16        Union 75:5, 8,       <W>
 thrown 58:18               training 15:13        107:12, 12          17, 18, 20 77:6      waist 91:13
  60:14 65:9                transcript           turned 64:10          78:15, 19 79:2,     wait 86:13
  111:20                     113:7 115:4, 9      twenty 56:12         7, 12 80:16           87:8 91:16
 Thursday 26:14             transmission         twice 97:20           81:7 88:8            96:3
 ticket 46:4                 21:10                109:1               UNITED 1:1           waited 91:15
  48:5, 5                   transport 78:11      twisted 109:15,       4:2                 Waiting 41:20
 time 5:5 7:1                85:6, 7             19                   units 64:12           42:1 82:6 85:4
  8:9, 11 13:14,            transported          twisting 59:4, 4,    University 7:15,      91:20
 18 17:14, 16                81:6 88:7, 8, 9     4 110:9, 12          16 8:3, 11, 13,      waived 3:7
  19:13, 14, 18              90:12                111:21              14                   Walk 7:6
  20:18, 21 22:8            transports 88:7,     two 16:8 22:10       unmarked 42:6         30:10 35:6
  23:12 24:5, 11,           11                    23:15 31:21          55:16 64:12          66:5 84:10
 21 26:15, 19               trauma 19:1           32:7, 9, 11, 15     untwist 65:5, 5      walked 66:7, 8,
  28:11 31:10                100:8, 13, 14, 15    33:21 34:1, 8       upper 61:9           11, 13, 15 82:20
  33:8, 11 35:19,           traumatic             35:7 46:9            93:16 94:5          want 4:13 33:4,
 20, 21 36:2                                      50:20 52:1                               15 34:16 36:4
CRC Salomon, Inc.                     www.crcsalomon.com - info@crcsalomon.com                            Page: 12
Office (410) 821-4888                  2201 Old Court Road, Baltimore, MD 21208           Facsimile (410) 821-4889
           Case 1:18-cv-00476-JKB Document 56-3 FiledTalatha
Deposition of Talatha Sherrill
                                                      08/02/19      Page 128 of 128
                                                             Sherrill v. Deputy Joseph Cunningham, et al.

  43:18 46:4                 32:17               wrists 111:19
  50:18 51:1                we've 108:3          write 115:8
  61:11, 12 71:5            wheel 70:10          writing 17:7
  73:11 74:10, 11           Whereabouts
  75:8 84:13, 19             19:6                <X>
  90:16 106:17              white 42:14          x-ray 79:9
  109:10                     43:5 57:10           80:9, 11
 wanted 74:4, 5              70:21
  75:14 87:7, 12            Williams 27:18       <Y>
 watching 73:4, 4           Win 15:19            yanked 57:3, 4
 Water 76:8, 10,             16:11, 15 21:16      58:13, 17 60:12,
 13                          22:15 24:3          14
 way 37:19                  window 44:10,        yanking 57:21
  39:4 44:13                11, 20 45:6, 6, 7,   yeah 75:15
  46:10 49:18               8, 16, 17, 17        year 7:13, 18
  52:10, 13 53:1             48:8, 18 52:13,      8:7
  58:15, 17 76:20,          20, 21 53:3, 4       years 6:19 8:1
 20 83:4 89:1               wintertime            14:6, 7 16:9
  102:15 113:11              29:12                22:10 23:14, 15
 weapon 58:6                wireless 35:1         39:11 95:2
 wearing 106:4              Witch 76:8, 10,      York 100:7
 wedding 60:16              13                   Young 27:14,
 week 12:10                 witness 3:7          14 29:2, 3, 3
  13:7, 9 26:13              72:5 113:13         Youth 24:9
  97:20 101:4                114:2
 weekend 105:21             WITNESSES
 weeks 17:15, 15             114:1
 Well 3:20                  wooded 35:11
  12:19 14:5                 37:13 49:11
  18:15 20:16               woods 35:16
  30:5 41:6                  49:5
  68:11 70:2                word-of-mouth
  73:20 75:6                 25:14
  77:4 92:15                words 53:2
  93:3 111:18               work 12:8, 10
  112:6                      14:17 15:14
 went 7:14, 15               16:14 17:1
  20:18 27:1                 25:15 26:19, 21
  29:8, 14 40:13             29:14 39:5
  49:18 50:4, 9              52:17
  73:7 80:18                worked 15:19
  81:3 84:11                 21:16 23:6
  86:1, 2 95:18              24:3
  96:17 98:4                working 13:6, 9
  109:21                     16:11 23:12
 We're 4:3                   73:14
  15:14 26:8                worry 14:15
  34:5, 17 112:15           wound 76:5
 West 19:7                   77:5


CRC Salomon, Inc.                     www.crcsalomon.com - info@crcsalomon.com                      Page: 13
Office (410) 821-4888                  2201 Old Court Road, Baltimore, MD 21208     Facsimile (410) 821-4889
